 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                    SOUTHERN DIVISION
11
     EMMY SONG, as an individual and on         Case No. 8:17-cv-00965-JLS-DFMx
12   behalf of all others similarly situated,
                                                AMENDED JUDGMENT
13                   Plaintiffs,
14   v.
15
     THC-ORANGE COUNTY, INC., a
16   California Corporation; and DOES 1
     through 100, inclusive,
17
                     Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                                1
 1   IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
 2         1.     The Class and Representative Action Settlement Agreement And
 3   Stipulation and all exhibits thereto (collectively, the ‘Settlement Agreement’), shall be
 4   incorporated into this Judgment as though all terms therein are set forth in full. (See
 5   Settlement Agreement, Ex. A hereto.) The capitalized terms in this Judgment shall have
 6   the meanings set forth in the Settlement Agreement. (See id.)
 7         2.     All claims asserted in this Action are DISMISSED WITH PREJUDICE as
 8   to Plaintiff Emmy Song, Class Members, and PAGA Releasees to the maximum extent
 9   permitted by law. Except as set forth in the Settlement Agreement and the Final
10   Approval Order, each party is to bear her/its own attorneys’ fees and costs.
11         3.     All Class Members who did not properly and timely opt out from the Class
12   Settlement are permanently enjoined from pursuing or seeking to reopen, any of the
13   Settled Claims, as defined in the Settlement Agreement to the maximum extent
14   permitted by law. All PAGA Releasees are permanently enjoined from pursuing,
15   seeking to reopen, or to prosecute any of the PAGA Claims, as defined in the Settlement
16   Agreement to the maximum extent permitted by law.
17         3.     Without affecting the finality of the Judgment, the Court shall retain
18   exclusive and continuing jurisdiction over the above-captioned action and the parties,
19   including all Class Members, for purposes of supervising, administering, implementing,
20   enforcing, and interpreting the Settlement Agreement.
21
22         IT IS SO ORDERED, ADJUDGED AND DECREED.
23
24
25   Dated: August 23, 2019                 ________________________________
                                            HON. JOSEPHINE L. STATON
26                                          UNITED STATES DISTRICT JUDGE
27
28
                                               2
([KLELW$
                       1       LARRY W. LEE, Bar No. 228175
                               lwlee@diversitylaw.com
                       2       DIVERSITY LAW GROUP, P.C.
                               515 S. Figueroa St., Suite 1250
                       3       Los Angeles, CA 90071
                               Telephone: 213.488.6555
                       4       Facsimile: 213.488.6554
                       5       Attorneys for Plaintiff and the Class
                               *** Additional Plaintiff’s Counsel on Next Page
                       6
                               ELIZABETH STAGGS WILSON, Bar No. 183160
                       7       estaggs-wilson@littler.com
                               JAMES PAYER, Bar No. 292158
                       8       jpayer@littler.com
                               Littler Mendelson, P.C.
                       9       633 West 5th Street, 63rd Floor
                               Los Angeles, CA 90071
                   10          Telephone: 213.443.4300
                   11          MAGGY ATHANASIOUS, Bar No. 252137
                               mathanasious@littler.com
                   12          JYOTI MITTAL, Bar No. 288084
                               jmittal@littler.com
                   13          LITTLER MENDELSON, P.C.
                               2049 Century Park East
                   14          5th Floor
                               Los Angeles, CA 90067.3107
                   15          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   16
                               Attorneys for Defendant
                   17          THC-ORANGE COUNTY, INC.
                   18
                                                       UNITED STATES DISTRICT COURT
                   19
                                                     CENTRAL DISTRICT OF CALIFORNIA
                   20
                                                              SOUTHERN DIVISION
                   21
                               EMMY SONG, as an individual and on         Case No. 8:17-cv-00965-JLS-DFMx
                   22          behalf of all others similarly situated,
                                                                          ASSIGNED FOR ALL PURPOSES TO
                   23                          Plaintiffs,                JUDGE JOSEPHINE L. STATON
                   24          v.                                         CLASS AND REPRESENTATIVE
                                                                          ACTION SETTLEMENT
                   25                                                     AGREEMENT AND STIPULATION
                               THC-ORANGE COUNTY, INC., a
                   26          California Corporation; and DOES 1
                               through 100, inclusive,
                   27
                                               Defendants.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                       1                          ADDITIONAL PLAINTIFF’S COUNSEL
                       2
                               EDWARD W. CHOI, Bar No.           ALEX CHA, Bar No. 208051
                       3       211334                            alex@alexchalaw.com
                               edward.choi@calaw.biz             J. EDWARD KIM, Bar No. 282787
                       4       LAW OFFICES OF CHOI &             edward@alexchalaw.com
                               ASSOCIATES                        LAW OFFICES OF ALEX CHA
                       5       515 S. Figueroa St., Suite 1250   1055 W 7th St., Fl. 28
                               Los Angeles, CA 90071             Los Angeles, CA 90017
                       6       Telephone: 213.381.1515           Telephone: 213.351.3513
                               Facsimile: 213.465.4885           Facsimile: 213.351.3514
                       7
                       8
                       9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                 2.
          310.553.0308
                       1             This Class and Representative Action Settlement Agreement and Stipulation
                       2       (“Settlement” or “Settlement Agreement”) is made and entered into by Plaintiff
                       3       EMMY SONG, individually and as representative of the Class, as defined below
                       4       (“Plaintiff” or “Class Representative”), and Defendant THC-ORANGE COUNTY,
                       5       INC. (“Defendant”).
                       6             This Agreement is subject to the approval of the Court, pursuant to Rule 23(e)
                       7       of the Federal Rules of Civil Procedure, 28 U.S.C. § 1711 et seq. and California Labor
                       8       Code section 2699, and is made for the sole purpose of attempting to consummate
                       9       settlement of this Action on a class-wide and representative basis subject to the
                   10          following terms and conditions. As detailed below, in the event the Court does not
                   11          enter an order granting approval of the PAGA Settlement, as defined below, final
                   12          approval of the Class Settlement, as defined below, or the conditions precedent are not
                   13          met for any reason, this Agreement is void and of no force or effect whatsoever.
                   14                NOW THEREFORE, in consideration of the promises and warranties set forth
                   15          below, and intending to be legally bound and acknowledging the sufficiency of the
                   16          consideration and undertakings set forth below, Plaintiff, individually and as
                   17          representative of the Class, and Defendant agree that the Action shall be, and is finally
                   18          and fully compromised and settled on the following terms and conditions:
                   19          I. FACTUAL AND PROCEDURAL BACKGROUND OF ACTION
                   20                1.1.   Plaintiff’s Claims. On June 6, 2017, Plaintiff, on behalf of herself and all
                   21          others similarly situated, commenced the Action by filing a Class Action Complaint
                   22          against Defendant in the United States District Court, Central District of California,
                   23          alleging the following causes of action: (1) failure to pay minimum and overtime
                   24          wages (Cal. Labor Code §§ 510, 558, 1194, 1197, 1197.1); (2) failure to provide
                   25          accurate wage statements (Cal. Labor Code § 226); (3) violations of the Unfair
                   26          Practices Act (Cal. Bus. & Prof. Code §§ 17200, et seq.) and; (4) waiting time
                   27          penalties (Cal. Labor Code §§ 201-203). Additionally, Plaintiff brought an individual
                   28          failure to reimburse (Cal. Labor Code § 2802) claim on behalf of herself. On or about
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         1.
          310.553.0308
                       1       May 31, 2017, Plaintiff provided written notice to the California Labor and Workforce
                       2       Development Agency (“LWDA”) pursuant to the Private Attorneys General Act of
                       3       2004 (Cal. Labor Code §§ 2698 et seq.) (“Plaintiff’s May 31, 2017 LWDA Letter”)
                       4       and, following the expiration of the statutory waiting period, Plaintiff filed the First
                       5       Amended Class Action Complaint on October 2, 2017, re-alleging each of the causes
                       6       of action in the original complaint and alleging the following additional cause of
                       7       action: (6) violations of the Private Attorneys General Act of 2004 (“PAGA”) (Cal.
                       8       Labor Code §§ 2698, et seq.). Thereafter, on or about January 11, 2019, Plaintiff
                       9       provided a supplemental notice to the LWDA (“Plaintiff’s January 11, 2019
                   10          Supplemental LWDA Letter”).
                   11                1.2.   Defendant’s Answer. Defendant answered Plaintiff’s original complaint
                   12          on August 3, 2017, and answered the First Amended Class Action Complaint on
                   13          October 20, 2017.
                   14                1.3.   Discovery, Investigation, and Research. Class Counsel conducted
                   15          significant discovery, research and investigation in furtherance of the prosecution of
                   16          the Action. This discovery, investigation, research and prosecution included, among
                   17          other things, (a) multiple conferences with Plaintiff and Defendant’s counsel;
                   18          (b) inspection and analysis of hundreds of pages of documents and other information
                   19          produced by Plaintiff and Defendant formally and informally during the litigation of
                   20          the Action and in preparation for mediation (including class time records and payroll
                   21          records); (c) deposition of Defendant’s Rule 30(b)(6) Person Most Knowledgeable,
                   22          Kathy Lickteig, Director of Payroll Projects, covering a myriad of topics, including
                   23          Defendant’s practice and procedures regarding recording hours worked, payment of
                   24          wages, rounding, itemized wage statements, and calculation and payment of overtime
                   25          and minimum wages; (e) analysis of the numerous legal positions taken by Defendant;
                   26          (f) investigation into the viability of class treatment of the claims asserted in the
                   27          Action; (g) analysis of potential class-wide damages, including reviewing class time
                   28          records and payroll records and analyzing information sufficient to understand
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        2.
          310.553.0308
                       1       Defendant’s potential defenses thereto; (h) research of the applicable law with respect
                       2       to the claims asserted in the Complaint as well as the potential defenses thereto; (i)
                       3       research and preparation of extensive briefing regarding class certification issues; and
                       4       (j) assembling and analyzing extensive data and information for calculating damages.
                       5       The Parties have determined that as of September 2018, the estimated size of the Class
                       6       was approximately 5,065 Class Members.
                       7             The Class Representative has vigorously prosecuted this Action, and Defendant
                       8       has vigorously contested it. The Parties have engaged in sufficient investigation and
                       9       discovery to assess the relative merits of the claims of the Class Representative and of
                   10          Defendant’s defenses thereto.
                   11                1.4.     Motion for Certification. On April 27, 2018, Plaintiff filed motion for
                   12          class certification. Defendant opposed the motion on May 25, 2018, and Plaintiff filed
                   13          a reply on June 15, 2018. Defendant filed a Notice of Supplemental Authority on July
                   14          9, 2018, which Plaintiff opposed on July 10, 2018. On July 13, 2018, Plaintiff’s
                   15          Motion for Class Certification was heard before Judge Josephine L. Staton, and Judge
                   16          Staton requested supplemental briefing from each party on the issue of whether a
                   17          Court may deny class certification on the basis of a claim’s failure as a matter of law,
                   18          which each party filed on July 27, 2018. On August 6, 2018, the Court granted
                   19          Plaintiff’s class certification motion.
                   20                1.5.   Mediation. The Parties attended mediation on July 2, 2018 before Robert
                   21          Kaplan. The matter did not settle on that date, but with mediator Kaplan’s assistance,
                   22          the Parties continued to negotiate, and in October 2018, they agreed, subject to
                   23          approval by the Court, to the Settlement of the Action. The Parties further agreed to
                   24          enter into this Agreement to memorialize their settlement of the Action.
                   25                1.6.   Allegations of the Class Representative and Benefits of Settlement. The
                   26          extensive discovery conducted in this matter, the briefing, hearing, and ruling on
                   27          Plaintiff’s Motion for Class Certification, as well as discussions between counsel,
                   28          have been adequate to give the Class Representative and Class Counsel a sound
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         3.
          310.553.0308
                       1       understanding of the merits of their positions and to evaluate the worth of the claims
                       2       of the Class. The discovery conducted in the Action and the information exchanged by
                       3       the Parties through discovery and settlement discussions are sufficient to reliably
                       4       assess the merits of the Parties’ respective positions and to compromise the issues on a
                       5       fair and equitable basis.
                       6             Class Counsel believes that the Settlement set forth in this Stipulation confers
                       7       substantial benefits upon Plaintiff and the Class Members and that an independent
                       8       review of this Agreement by the Court in the approval process will confirm this
                       9       conclusion. Based on their own independent investigation and evaluation, Class
                   10          Counsel has determined that the Settlement set forth in the Agreement is in the best
                   11          interests of the Class Members.
                   12                1.7.   Defendant’s Denial of Wrongdoing and Liability. Defendant has denied
                   13          and continues to deny each and all of the allegations, claims, and contentions alleged
                   14          by Plaintiff in the Action. Defendant has expressly denied and continues to deny all
                   15          charges of wrongdoing or liability against it arising out of any of the conduct,
                   16          statements, acts or omissions alleged in the Action. Defendant contends that it
                   17          complied in good faith with California wage and hour laws and has dealt legally and
                   18          fairly with Plaintiff and Class Members. Defendant further denies that, for any
                   19          purpose other than settling the Action, these claims are appropriate for class or
                   20          representative treatment. Nonetheless, Defendant has concluded that further
                   21          proceedings in the Action would be protracted and expensive and that it is desirable
                   22          that the Action be fully and finally settled in the manner and upon the terms and
                   23          conditions set forth in this Agreement in order to dispose of burdensome and
                   24          protracted litigation, to permit the operation of Defendant’s business without further
                   25          expensive litigation and the distraction and diversion of its personnel with respect to
                   26          matters at issue in the Action. Defendant has also taken into account the uncertainty
                   27          and risks inherent in any litigation, especially in complex cases such as the Action.
                   28          Defendant has, therefore, determined that it is desirable and beneficial to it that the
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        4.
          310.553.0308
                       1       Action be settled in the manner and upon the terms and conditions set forth in this
                       2       Stipulation.
                       3             1.8.     Intent of the Settlement. The Settlement set forth herein intends to
                       4       achieve the following: (1) entry of an order approving the PAGA Settlement; (2) entry
                       5       of an order approving the Class Settlement; (3) entry of judgment of the Action;
                       6       (4) discharge of the Released Parties from liability for any and all of the PAGA
                       7       Claims by the PAGA Releasees; (5) discharge of the Released Parties from liability
                       8       for any and all of the Released Claims by the Plaintiff Class Members; and
                       9       (6) discharge of Plaintiff from liability for any and all claims arising out of the Action.
                   10                                            II. DEFINITIONS
                   11                As used in this Agreement, the following terms shall have the meanings
                   12          specified below. To the extent terms or phrases used in this Agreement are not
                   13          specifically defined below, but are defined elsewhere in this Agreement, they are
                   14          incorporated by reference into this definition section.
                   15                2.1       “Action” refers to the civil action entitled Emmy Song v. THC-Orange
                   16          County, Inc., commenced on June 6, 2017, in the United States District Court, Central
                   17          District of California, Case No.: 8:17-cv-00965-JLS-DFM.
                   18                2.2.      “Administrative Expenses” include all costs and expenses associated
                   19          with and paid to the Settlement Administrator, which are anticipated not to exceed
                   20          $40,000.00.
                   21                2.3.      “Agreement” means this Class and Representative Action Settlement
                   22          Agreement and Stipulation, including any attached exhibits.
                   23                2.4       “Class” means “all persons who were employed by THC-Orange
                   24          County, Inc. at any time as non-exempt employees from June 6, 2013 through and
                   25          including the date the Preliminary Approval Order and Order Approving PAGA
                   26          Settlement is entered by the Court.”
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          5.
          310.553.0308
                       1             2.5.       “Class Counsel” refers to Larry W. Lee and Mai Tulyathan of Diversity
                       2       Law Group, P.C., Edward W. Choi of Law Offices of Choi & Associates, and Alex
                       3       Cha and J. Edward Kim of Law Offices of Alex Cha.
                       4             2.6.       “Class Counsel’s Fees and Expenses” means the amount awarded to
                       5       Class Counsel by the Court to compensate them for their fees in prosecuting the
                       6       Action, not to exceed $146,666.00, plus reasonable costs actually incurred, not to
                       7       exceed $25,000.00 as determined by the Court.
                       8             2.7.       “Class Member” means any person who is a member of the Class.
                       9             2.8.       “Class Notices” means the two versions of the Notices of PAGA and
                   10          Class Action Settlement, one directed to Class Members who are also PAGA
                   11          Releasees and one directed to Class Members who are not PAGA Releasees, as set
                   12          forth in the form of Exhibit 1 attached hereto, or as otherwise approved by the Court,
                   13          which are to be mailed to Class Members and PAGA Releasees.
                   14                2.9.       “Class Representative” means Plaintiff Emmy Song.
                   15                2.10.      “Class Settlement” means the non-PAGA portion of the settlement
                   16          embodied in this Agreement, which is subject to Court’s preliminary and final
                   17          approval.
                   18                2.11.      “Complaint” means the Class Action Complaint and the First Amended
                   19          Class Action Complaint filed in the Action by Plaintiff, in the United States District
                   20          Court, Central District.
                   21                2.12.      “Court” means the United States District Court for the Central District
                   22          of California.
                   23                2.13.      “Defendant” means THC-Orange County, Inc.
                   24                2.14.      “Defense   Counsel”    means    Elizabeth   Staggs   Wilson,    Maggy
                   25          Athanasious, Jyoti Mittal, and James Payer of Littler Mendelson, P.C.
                   26                2.15.      “Effective Date” of this Agreement means the date when all of the
                   27          conditions set forth in Paragraph 7.7 have occurred.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                          6.
          310.553.0308
                       1             2.16.   “Employee’s Taxes and Required Withholdings” means the employee’s
                       2       share of any and all applicable federal, state or local payroll taxes, including those
                       3       collected under authority of the Federal Insurance Contributions Act (“FICA”), FUTA
                       4       and/or SUTA on the portion of any Plaintiff Class Member’s Individual Settlement
                       5       Payment that constitutes wages. The Employee’s Taxes and Required Withholdings
                       6       will be withheld from and paid out of the Net Settlement Fund.
                       7             2.17.   “Employer’s Taxes” means and refers to the employer’s share of
                       8       corporate federal, state and/or local payroll taxes, including Medicare taxes, Social
                       9       Security taxes, federal unemployment taxes, state unemployment insurance taxes, and
                   10          employment training taxes, that is owed on the portion of any Plaintiff Class
                   11          Member’s Individual Settlement Payment that constitutes wages and any Incentive
                   12          Award that constitutes wages. The Employer’s Taxes shall be paid from the Gross
                   13          Settlement Fund.
                   14                2.18.   “Final Approval Hearing” means the final hearing held to ascertain the
                   15          fairness, reasonableness, and adequacy of the Class Settlement.
                   16                2.19.   “Gross Settlement Fund” means the agreed upon non-reversionary
                   17          settlement amount totaling $440,000.00 to be paid by Defendant in full settlement of
                   18          the Released Claims and the PAGA Claims asserted in the Action, including the
                   19          Administrative Expenses, Class Counsel’s Fees and Expenses, any Court approved
                   20          Incentive Award, the PAGA Payment, Employers’ Taxes, the Net Settlement Fund
                   21          and all other costs associated with the Settlement.
                   22                2.20.   “Incentive Award” means any additional monetary payment provided to
                   23          Emmy Song in her capacity as Class Representative, not to exceed $10,000.00, for her
                   24          efforts and risks on behalf of the Class in the Action, as determined by the Court.
                   25                2.21.   “Individual Settlement Payment” means the amount which is ultimately
                   26          distributed to each Plaintiff Class Member from the Net Settlement Fund, net of any
                   27          Employee’s Taxes and Required Withholdings, separate and distinct from the Plaintiff
                   28          Class Member’s share of the PAGA Payment.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         7.
          310.553.0308
                       1             2.22.   “Mailing Date” means the date that the Settlement Administrator
                       2       initially mails by Regular United States Mail the Class Notices and PAGA Payment
                       3       Checks to the Class Members and the PAGA Releasees.
                       4             2.23.   “Net Settlement Fund” means the portion of the Gross Settlement Fund
                       5       available for distribution to Plaintiff Class Members after deduction of Class
                       6       Counsel's Fees and Expenses, the Incentive Award, the Administrative Expenses, all
                       7       Employers’ Taxes which must be remitted on Individual Settlement Payments and the
                       8       Incentive Award, and the PAGA Payment.
                       9             2.24.   “Notice Period” means the forty-five (45) calendar day period which
                   10          begins on the Mailing Date. An Opt-Out Request must be returned to the Settlement
                   11          Administrator with a postmark dated during the Notice Period to be valid and
                   12          effective. An objection must be filed with the Court during the Notice Period to be
                   13          considered. A written notice disputing the number of Shifts Worked must be returned
                   14          to the Settlement Administrator with a postmark dated during the Notice Period for
                   15          the Plaintiff Class Member to receive the Individual Settlement Payment.
                   16                2.25.   “Opt-Out Request” means a written request from a Class Member
                   17          requesting exclusion from the Class in accordance with the terms of the Agreement
                   18          and the Class Notices.
                   19                2.26    “PAGA Claims” means all disputes, claims, and/or causes of action set
                   20          forth in Paragraph 4.4.
                   21                2.27.   “PAGA Payment” means the payment to the State of California LWDA
                   22          and the PAGA Releasees in settlement of all claims for PAGA penalties.
                   23                2.28.   “PAGA Payment Check” means the check issued to each PAGA
                   24          Releasee for his/her share of the PAGA Payment.
                   25                2.29.   “PAGA Releasee” means an individual who was employed by THC-
                   26          Orange County, Inc. at any time as non-exempt employees from May 31, 2016
                   27          through and including January 11, 2019.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         8.
          310.553.0308
                       1             2.30.   “PAGA Settlement” means the PAGA portion of the settlement
                       2       embodied in this Agreement, which is subject to Court’s approval.
                       3             2.31.   “Parties” means Plaintiff, individually and on behalf of all Class
                       4       Members and all PAGA Releasees, and Defendant.
                       5             2.32.   “Plaintiff” means the named Plaintiff in the Action, Emmy Song.
                       6             2.33.   “Plaintiff Class Member” means each Class Member who has not
                       7       timely and properly opted out of the Class Settlement pursuant to Paragraph 6.6 of this
                       8       Agreement.
                       9             2.34.    “Preliminary Approval Order and Order Approving PAGA Settlement”
                   10          means an order from the Court: (1) preliminarily approving the Class Settlement; and
                   11          (2) approving the PAGA Settlement. A copy of a proposed Preliminary Approval
                   12          Order and Order Approving PAGA Settlement subject to Court approval is attached
                   13          hereto as Exhibit 2.
                   14                2.35.   “Released Claims” or “Settled Claims” mean all disputes, claims,
                   15          and/or causes of action set forth in Paragraph 4.3.
                   16                Other than as provided in Paragraphs 4.3 and 4.4, it is understood and agreed
                   17          that this Agreement will not release any person, party or entity from claims, if any, by
                   18          Class Members for workers compensation, unemployment, or disability benefits of
                   19          any nature, nor does it release any claims, actions, or causes of action which may be
                   20          possessed by Class Members under state or federal discrimination statutes,
                   21          specifically Cal. Fair Employment and Housing Act, Cal. Government Code § 12940,
                   22          et seq.; the Unruh Civil Rights Act, Cal. Civil Code §51, et seq.; the California
                   23          Constitution; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000, et seq.; the
                   24          Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.; the
                   25          Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et
                   26          seq.; and all of their implementing regulations and interpretive guidelines.
                   27                2.36.   “Released Parties” means THC-Orange County, Inc., THC-Orange
                   28          County, LLC, Kindred Healthcare, Inc., Kindred Healthcare Operating, Inc., Kindred
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         9.
          310.553.0308
                       1       Healthcare, LLC, Kindred Healthcare Operating, LLC, as well as any predecessors
                       2       including but not limited to First Healthcare, Inc., Vencare, Inc., Ventas, Inc., Vencor,
                       3       Inc., Vencor Healthcare, Inc., Vencor Hospital California, Inc., Vencor Operating,
                       4       Inc., Transitional Hospitals Corporation, a Delaware corporation, Transitional
                       5       Hospitals Corporation, a Nevada corporation, LV Acquisition Corp., and all of
                       6       its/their current and former direct and indirect parents, subsidiaries, affiliated and
                       7       related companies and entities, and all of its/their current and former officers,
                       8       directors, employees, insurers, reinsurers, attorneys, and agents.
                       9             2.37.    “Settlement” means the settlement of the Action effectuated by this
                   10          Agreement between the Parties (including the Class Settlement and PAGA
                   11          Settlement).
                   12                2.38.    “Settlement Administrator” means an experienced, neutral third-party
                   13          administrator approved by the Court responsible for administration of the Settlement
                   14          and related matters.
                   15                2.39.    “Settlement Period” means the period beginning on June 6, 2013
                   16          through and including the date the Preliminary Approval Order and Order Approving
                   17          PAGA Settlement is entered by the Court.
                   18                2.40.    “PAGA Settlement Period” means the period beginning on May 31,
                   19          2016 through and including January 11, 2019.
                   20                2.41.    “Settlement Proceeds Distribution Deadline” means a date that is thirty
                   21          (30) days after the Effective Date.
                   22                2.42.    “Class Shifts Worked” means the number of shifts that a Class Member
                   23          worked as a non-exempt employee for Defendant during the Settlement Period, as
                   24          regularly recorded on Defendant’s timekeeping systems then in effect. Where an
                   25          employee punches out for greater than three (3) hours and then punches back in, the
                   26          multiple time periods of being clocked in shall be treated as different shifts for
                   27          purposes of determining “Class Shifts Worked”.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        10.
          310.553.0308
                       1             2.43.   “PAGA Shifts Worked” means the number of shifts that a PAGA
                       2       Releasee worked as a non-exempt employee for Defendant during the PAGA
                       3       Settlement Period, as regularly recorded on Defendant’s timekeeping systems then in
                       4       effect. Where an employee punches out for greater than three (3) hours and then
                       5       punches back in, the multiple time periods of being clocked in shall be treated as
                       6       different shifts for purposes of determining “PAGA Shifts Worked”.
                       7                          III. SETTLEMENT PAYMENT PROVISIONS
                       8             3.1.    Allocation of Gross Settlement Fund. Subject to Court approval and the
                       9       conditions specified in this Agreement, and in consideration of the mutual covenants
                   10          and promises set forth herein, Defendant agrees to make a total settlement payment
                   11          under this Agreement in the amount of $440,000, i.e., Gross Settlement Fund. The
                   12          Gross Settlement Fund includes, but is not limited to, payments to be made for
                   13          (1) Class Counsel’s Fees and Expenses; (2) the Plaintiff’s Incentive Award;
                   14          (3) Administrative Expenses; (4) PAGA Payment; (5) all Employers’ Taxes; and
                   15          (6) Net Settlement Fund. The Parties agree, subject to Court approval, that the Gross
                   16          Settlement Fund shall be apportioned as follows:
                   17                        a.    At the Final Approval Hearing, Class Counsel will apply to the
                   18          Court for an award of attorneys’ fees incurred by Class Counsel in an amount not to
                   19          exceed $146,666.00, which equals one-third of the Gross Settlement Fund. At the
                   20          Final Approval Hearing, Class Counsel will also apply to the Court for recovery of
                   21          actual costs incurred by Plaintiff’s counsel in the Action, not to exceed $25,000.
                   22          Notwithstanding, if the Court grants approval of the PAGA Settlement but does not
                   23          grant final approval of this entire settlement, Class Counsel shall still be allowed to
                   24          request an award of attorneys’ fees in an amount not to exceed $22,000, and recovery
                   25          of actual costs not to exceed $8,000 in connection with the PAGA Settlement.
                   26          Defendant will not oppose such application provided that Class Counsel does not seek
                   27          to recover more than the maximum amounts as stated in this Paragraph. Approval of
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       11.
          310.553.0308
                       1       the Settlement shall not be contingent upon approval of the attorneys’ fee award or the
                       2       costs award.
                       3             These fees and costs are included in, and shall come from, the Gross Settlement
                       4       Fund. The Class Counsel’s Fees and Expenses approved by the Court shall
                       5       encompass: (a) all work performed and costs and expenses incurred by, or at the
                       6       direction of, any attorney purporting to represent the Class and/or PAGA Releasees
                       7       through the date of this Agreement; (b) all work to be performed and costs to be
                       8       incurred in connection with approval by the Court of the Settlement and the
                       9       termination of this Action; (c) all work to be performed and costs and expenses, if
                   10          any, incurred in connection with administering the Settlement through the termination
                   11          of the Action, with prejudice; and (d) may be based inter alia on the Common Fund
                   12          Doctrine and/or the Catalyst Theory.
                   13                Class Counsel must provide Defendant with IRS Forms W-9, so that Defendant
                   14          may issue IRS Forms 1099 misc. To the extent attorneys’ fees are not approved in the
                   15          full amount of $146,666.00, as set forth above, then the amount not approved will be a
                   16          part of the Net Settlement Fund for distribution to the Plaintiff Class Members on a
                   17          pro rata basis pursuant to Paragraph 3.1(f). Similarly, to the extent costs sought by
                   18          Class Counsel are not approved in their entirety, any sum not approved will be a part
                   19          of the Net Settlement Fund for distribution to the Plaintiff Class Members on a pro
                   20          rata basis pursuant to Paragraph 3.1(f). Except as provided in this Paragraph, upon
                   21          final approval, each Party shall bear her or its own attorneys’ fees, costs, and expenses
                   22          incurred in the prosecution, defense, and settlement of the Action.
                   23                         b.    At the Final Approval Hearing, Class Counsel will apply to the
                   24          Court for an Incentive Award in the amount of up to $10,000.00 to be paid to the
                   25          Plaintiff for her services and for assuming the risks associated with this litigation.
                   26          Defendant will not oppose such application. Approval of the Settlement shall not be
                   27          contingent upon approval of the Incentive Award.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        12.
          310.553.0308
                       1             Any Incentive Award is included in, and shall come from, the Gross Settlement
                       2       Fund. If the Court approves and awards an Incentive Award in an amount less than the
                       3       $10,000.00, as set forth above, the amount not approved will be a part of the Net
                       4       Settlement Fund for distribution to the Plaintiff Class Members on a pro rata basis
                       5       pursuant to Paragraph 3.1(f). The Incentive Award payable to the Plaintiff shall be in
                       6       addition to any payment she may receive pursuant to Paragraph 3.1(f), below.
                       7                     c.     Subject to Court approval, an amount of $33,000.00 shall be paid
                       8       to the State of California LWDA. This amount is 75% of the $44,000.00 PAGA
                       9       Payment that the Parties have agreed is to be paid in settlement of all claims for civil
                   10          penalties under the Labor Code Private Attorneys General Act of 2004, Labor Code
                   11          sections 2698, et seq. (“PAGA”). The remaining 25% of the $44,000.00 PAGA
                   12          Payment shall be distributed pro rata to all PAGA Releasees, based on the number of
                   13          PAGA Shifts Worked by a PAGA Releasee, as a fraction of the total PAGA Shifts
                   14          Worked of all PAGA Releasees. The portion of the PAGA payment to the PAGA
                   15          Releasees shall be treated entirely as penalties. PAGA Releasees will not have the
                   16          opportunity to opt out or object to the PAGA Payment and/or release of PAGA
                   17          Claims set forth in this Agreement although the PAGA Settlement will be subject to
                   18          Court approval. In the event the LWDA rejects this allocation, the Parties will meet
                   19          and confer with the Court and the LWDA to reach a penalty allocation acceptable to
                   20          all parties that does not materially alter the terms of Settlement, nor require Defendant
                   21          to pay more than the Gross Settlement Fund. At the same time that Plaintiff files her
                   22          Motion for Preliminary Approval, Plaintiff shall send a copy of the Agreement to the
                   23          LWDA pursuant to the 2016 amendments to PAGA. The PAGA Payment shall be
                   24          paid from the Gross Settlement Fund.
                   25                        d.     Subject to Court approval, an amount of $40,000.00 will be set
                   26          aside from the Gross Settlement Fund to cover any of the Settlement Administrator’s
                   27          Administrative Expenses. The Parties agree to propose RG2 as the Settlement
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        13.
          310.553.0308
                       1       Administrator. If any portion of the $40,000 amount for RG2 expenses remains
                       2       unused, it will go to the Net Settlement Fund.
                       3                      e.     An appropriate amount will be set aside from the Gross
                       4       Settlement Fund used to pay all Employers’ Taxes. The Settlement Administrator
                       5       shall calculate the Employers’ Taxes and inform Defendant of the amount of
                       6       Employers’ Taxes to be paid by Defendant from the Gross Settlement Fund.
                       7                      f.     After deducting the amounts specified in Paragraphs 3.1(a)-(e),
                       8       above, each Plaintiff Class Members shall be entitled to a pro rata portion of the
                       9       remaining amount of the Gross Settlement Fund, which is known as the Net
                   10          Settlement Fund. Individual Settlement Payments shall be awarded to Plaintiff Class
                   11          Members from the Net Settlement Fund based on the number of Class Shifts Worked
                   12          by the Plaintiff Class Member, as a fraction of the total Class Shifts Worked of all
                   13          Plaintiff Class Members.
                   14                  The Parties acknowledge and agree that the formula used to calculate
                   15          Individual Settlement Payments does not imply that all of the elements of damages
                   16          alleged in the Action are not being taken into account. The above formula was devised
                   17          as a practical and logistical tool to simplify the settlement process.
                   18                  The Parties agree that the entire amount of the Net Settlement Fund, less
                   19          applicable Employee’s Taxes and Required Withholdings, shall be distributed to
                   20          Plaintiff Class Members. Any Class Member who is not a Plaintiff Class Member
                   21          shall not receive an Individual Settlement Payment but if he/she is a PAGA Releasee,
                   22          such individuals will still receive his/her pro rata share of the PAGA Payment to the
                   23          PAGA Releasees.
                   24                3.2.     Taxation of Settlement Proceeds. All Individual Settlement Payments
                   25          paid to Plaintiff Class Members and any Incentive Award to Plaintiff shall be paid in a
                   26          net amount after applicable state and federal withholdings, including payroll taxes,
                   27          have been deducted.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         14.
          310.553.0308
                       1                     a.    The Parties agree that thirty-three and one-third percent (33ѿ%)
                       2       of the Individual Settlement Payment distributed to each Plaintiff Class Member will
                       3       be considered wages, and will be reported as such to each Plaintiff Class Member on
                       4       an IRS Form W-2. The Parties agree that thirty-three and one-third percent (33ѿ%) of
                       5       the Individual Settlement Payment distributed to each Plaintiff Class Member will be
                       6       considered civil penalties, and will be reported as such to each Plaintiff Class Member
                       7       on an IRS Form 1099 misc., if applicable. The Parties agree that thirty-three and one-
                       8       third percent (33ѿ%) of the Individual Settlement Payment distributed to each
                       9       Plaintiff Class Member will be considered interest and will be reported as such to each
                   10          Plaintiff Class Member on an IRS Form 1099 misc., if applicable. The foregoing tax
                   11          allocation shall apply to sums paid to Plaintiff described in Paragraph 3.1(b). The
                   12          Parties further agree that the PAGA payment distributed to each PAGA Releasee will
                   13          be treated entirely as civil penalties, and will be reported as such to each PAGA
                   14          Releasee on an IRS Form 1099 misc., if applicable.
                   15                        b.    The Settlement Administrator shall calculate, withhold from each
                   16          Individual Settlement Payment and the Incentive Award, and remit to applicable
                   17          governmental agencies sufficient amounts as may be owed by the Plaintiff Class
                   18          Members and Plaintiff for applicable employee taxes. The Settlement Administrator
                   19          will issue appropriate tax forms to each Plaintiff Class Member and PAGA Releasee
                   20          consistent with the foregoing breakdown.
                   21                        c.    The Parties agree that the Gross Settlement Fund will qualify as a
                   22          settlement fund pursuant to the requirements of section 468(B)(g) of the Internal
                   23          Revenue Code of 1986, as amended, and section 1.468B-1. et seq. of the income tax
                   24          regulations. Furthermore, the Settlement Administrator is hereby designated as the
                   25          “Administrator” of the qualified settlement funds for purposes of section 1.46B-2(k)
                   26          of the income tax regulations. As such, all taxes imposed on the gross income of the
                   27          Gross Settlement Fund and any tax-related expenses arising from any income tax
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       15.
          310.553.0308
                       1       return or other reporting document that may be required by the Internal Revenue
                       2       Service or any state or local taxing body will be paid from the Gross Settlement Fund.
                       3                     d.     All Parties represent that they have not received, and shall not
                       4       rely on, advice or representations from the other Party or her/its agents regarding the
                       5       tax treatment of payments under federal, state or local law.
                       6             3.3.    No Credit Toward Benefit Plans. Except as otherwise required by
                       7       applicable plan documents, the Individual Settlement Payments, Incentive Award and
                       8       PAGA Payment made to Plaintiff, Class Members and PAGA Releasees under this
                       9       Agreement shall not be utilized to calculate any additional benefits under any benefit
                   10          plans to which any Plaintiff, Class Members and/or PAGA Releasees may be eligible
                   11          including, but not limited to: retirement plans, profit-sharing plans, bonus plans,
                   12          401(k) plans, stock purchase plans, vacation plans, sick leave plans, PTO plans,
                   13          pension plans, or any other benefit plan. It is the Parties’ intention that this Agreement
                   14          will not affect any rights, contributions, or amounts to which Plaintiff, Class Members
                   15          and PAGA Releasees may be entitled under any benefit plans.
                   16                                      IV. RELEASE PROVISIONS
                   17                4.1.    Non-Admission Of Liability. The Parties enter into this Agreement to
                   18          resolve the dispute that has arisen between them and to avoid the burden, expense and
                   19          risk of continued litigation. In entering into this Agreement, Defendant does not
                   20          admit, and specifically denies, that it has violated any federal, state, or local law;
                   21          violated any regulations or guidelines promulgated pursuant to any statute or any other
                   22          applicable laws, regulations or legal requirements; breached any contract, violated or
                   23          breached any duty; engaged in any misrepresentation or deception; or engaged in any
                   24          other unlawful conduct with respect to the Plaintiff or any Class Member and/or
                   25          PAGA Releasee. Neither this Agreement, nor any of its terms or provisions, nor any
                   26          of the negotiations connected with it, shall be construed as an admission or concession
                   27          by Defendant of any such violations or failures to comply with any applicable law.
                   28          Except as necessary in a proceeding to enforce the terms of this Agreement, this
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         16.
          310.553.0308
                       1       Agreement and its terms and provisions shall not be offered or received as evidence in
                       2       any action or proceeding to establish any liability or admission on the part of
                       3       Defendant or to establish the existence of any condition constituting a violation of, or
                       4       a non-compliance with, federal, state, local or other applicable law.
                       5             4.2.    Dismissal of Claims. Subject to final Court approval and the conditions
                       6       specified in this Agreement, and in consideration of the mutual covenants and
                       7       promises set forth herein, Plaintiff and all Plaintiff Class Members shall dismiss with
                       8       prejudice all Released Claims, to the greatest extent permitted by law, and Plaintiff
                       9       and all PAGA Releasees shall dismiss with prejudice the PAGA Claims to the greatest
                   10          extent permitted by law.
                   11                4.3.    Release of All Settled Claims. As of the Effective Date and to the
                   12          maximum extent permitted by law, Plaintiff and all Plaintiff Class Members (i.e., all
                   13          Class Members who do not properly opt-out) and all persons purporting to act on the
                   14          Plaintiff Class Members’ behalf or purporting to assert a claim under or through them,
                   15          hereby do and shall be deemed to have fully, finally, and forever released, settled,
                   16          compromised, relinquished and discharged any and all of the Released Parties of and
                   17          from any and all of the following claims that arose at any time during the Settlement
                   18          Period to the maximum extent permitted by law:
                   19                       a.      Any claims for unpaid wages (including but not limited to
                   20          minimum wages, regular wages and overtime pay), improper itemized wage
                   21          statements, improper payroll records maintenance and failure to pay all wages due at
                   22          the time of termination;
                   23                       b.      Any claims under California Labor Code sections 201 through
                   24          203, 226, 510, 558, 1194, 1197, 1197.1 and 2698 et seq. and related provisions
                   25          contained in the California Wage Orders; the California Business and Professions
                   26          Code predicated on such Labor Code sections and California Wage Orders, including
                   27          but not limited to Business and Professions Code section 17200 et seq.; and any
                   28          claims under the Fair Labor Standards Act for unpaid wages (including but not limited
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        17.
          310.553.0308
                       1       to minimum wages, regular wages and overtime pay), improper itemized wage
                       2       statements, improper payroll records maintenance and failure to pay all wages due at
                       3       the time of termination;
                       4                     c.      Any claims for damages, penalties, interest, attorney’s fees and
                       5       costs, injunctive relief, declaratory relief, restitution, fraudulent business practices, or
                       6       punitive damages which were alleged or which could have been alleged based in
                       7       whole or in part on the factual or legal allegations and/or claims in the Action,
                       8       Plaintiff’s May 31, 2017 LWDA Letter and/or Plaintiff’s January 11, 2019
                       9       Supplemental LWDA Letter.
                   10                        All claims set forth in this Paragraph 4.3 shall be collectively referred to
                   11          as the “Released Claims” or “Settled Claims.”
                   12                4.4      Release of PAGA Claims.           Upon the Court’s approval of the
                   13          PAGA Payment and this release of PAGA Claims, Plaintiff and the PAGA Releasees
                   14          and all persons purporting to act on the PAGA Releasees’ behalf or purporting to
                   15          assert a claim under or through them, hereby do and shall be deemed to have fully,
                   16          finally, and forever released, settled, compromised, relinquished and discharged any
                   17          and all of the Released Parties of and from any and all PAGA claims premised in
                   18          whole or in part on any of the claims set forth in sections (a) through (c) of Paragraph
                   19          4.3 above that arose at any time from May 31, 2016 through and including January 11,
                   20          2019 (collectively, the “PAGA Claims”). The PAGA Releasees will be issued a
                   21          check for their share of the PAGA Payment and will not have the opportunity to opt
                   22          out of, or object to, the PAGA Payment and release of the PAGA Claims set forth in
                   23          this Paragraph. The PAGA Releasees are bound by the release of the PAGA Claims
                   24          regardless of whether they cash their PAGA Payment Check.
                   25                  4.5    Communication to the Class. The Parties agree for settlement purposes
                   26          only that, because the Class Members are so numerous, it is impossible or
                   27          impracticable to have each Class Member execute this Agreement. Accordingly, the
                   28          Class Notices will advise all Class Members of the binding nature of the release of
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         18.
          310.553.0308
                       1       claims and such notices shall have the same force and effect as if the Agreement were
                       2       executed by each Class Member.
                       3             4.6      Representation by Plaintiff. The Plaintiff and Class Counsel represent,
                       4       covenant, and warrant that they have not directly or indirectly assigned, transferred,
                       5       encumbered or purported to assign, transfer, or encumber to any person or entity any
                       6       portion of any liability, claim, demand, action, cause of action, or rights herein
                       7       released and discharged, except as set forth herein.
                       8               4.7.   Waiver of CCP § 1542 by Plaintiff. As to Plaintiff only, the releases set
                       9       forth in Paragraphs 4.3 and 4.4 above are intended to collectively settle any and all of
                   10          the Settled Claims and PAGA Claims, whether known or unknown, that she may have
                   11          against the Released Parties for any acts or omissions occurring on or before the
                   12          issuance of a Preliminary Approval Order and Order Approving PAGA Settlement.
                   13          Therefore, as to the Settled Claims and PAGA Claims, Plaintiff waives any and all
                   14          rights conferred upon her under section 1542 of the California Civil Code, which
                   15          provides as follows:
                   16                   A general release does not extend to claims which the creditor
                                        does not know or suspect to exist in his or her favor at the time
                   17                   of executing the release, which if known by him or her must
                                        have materially affected his or her settlement with the debtor.
                   18
                                     In giving this release, Plaintiff acknowledges that she has been fully
                   19
                               compensated in connection with her employment by Defendant and the termination of
                   20
                               her employment and Plaintiff agrees to execute a confidential settlement agreement
                   21
                               with a global release in which she will be provided separate consideration.
                   22
                                     4.8.     Release of Claims by Class Counsel. Upon receipt of Class Counsel's
                   23
                               Fees and Expenses, as ordered by the Court on final approval of the Class Settlement,
                   24
                               Class Counsel shall fully and finally release Defendant and the Released Parties from
                   25
                               any and all claims for attorneys' fees and expenses arising from the Action and any
                   26
                               claims released by the Plaintiff and Class Members, whether known and unknown,
                   27
                               whether under federal, state and/or local law, statute, ordinance, regulation, common
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        19.
          310.553.0308
                       1       law, or other source of law. Class Counsel's Released Claims and PAGA Claims
                       2       include, but are not limited to, claims for attorneys' fees and expenses arising from or
                       3       dependent on the California Civil Code, the California Code of Civil Procedure, the
                       4       California Labor Code; the Wage Orders of the California Industrial Welfare
                       5       Commission; California Business and Professions Code sections 17200, et seq.;
                       6       California Labor Code sections 2698, et seq.; the California common law of contract
                       7       and tort, and the Fair Labor Standards Act.
                       8             4.9.    Labor Code Sections Do Not Apply To Releases. The Parties agree that
                       9       California Labor Code sections 206.5 and 2804 do not invalidate any provision of this
                   10          Agreement, because among other things, the claims and Released Claims and PAGA
                   11          Claims are disputed and contested, and the Settlement was bargained for at arms'
                   12          length and approved by the Court.
                   13                       V. CLASS CERTIFICATION AND CLASS COUNSEL
                   14                5.1.    Class Certification. On August 8, 2018, the Court entered an Order
                   15          certifying the following classes: (1) The Rounding Class defined as all current and
                   16          former California non-exempt employees of Defendant who worked at any time
                   17          during the period of June 6, 2013 through the present [i.e., August 8, 2018]; and (2)
                   18          The Wage Statement Class defined as all current and former California non-exempt
                   19          employees of Defendant who received wage statements for overtime wages at any
                   20          time from June 6, 2016, through the present [i.e., August 8, 2018].
                   21                For settlement purposes only, the Parties agree that the broader Class as defined
                   22          in Paragraph 2.4 herein and which will run through the date of preliminary approval,
                   23          may be certified in the Action pursuant to Federal Rule of Civil Procedure 23. The
                   24          Parties are not certifying any PAGA claims. In support of this Agreement, Plaintiff
                   25          will request that the Court certify for settlement purposes the Class as to all non-
                   26          PAGA claims that have been asserted, which Defendant shall not oppose or object to.
                   27                        a.    The Parties intend their Class Settlement to be contingent upon
                   28          the preliminary and final approval of each and every term of this Agreement, without
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        20.
          310.553.0308
                       1       material or substantive modification, unless the Parties agree to such modification.
                       2       Except as expressly set forth in this Agreement, if the Court does not so approve this
                       3       Agreement, the Parties intend this Agreement to become null and void, and
                       4       unenforceable, in which event the settlement terms set forth herein, including any
                       5       modifications made with the consent of the Parties, and any action taken or to be taken
                       6       in connection with this Agreement shall be terminated and shall become null and void
                       7       and have no further force or effect, and the Class certified pursuant to this Agreement
                       8       will be decertified for all purposes, except where the approving Court has approved
                       9       the PAGA Payment and release of the PAGA Claims set forth in this Agreement and
                   10          Defendant has issued the PAGA Payment and any related attorneys’ fees, costs,
                   11          enhancement and administration expenses, the release of the PAGA Claims shall be
                   12          binding.
                   13                        b.     Except as expressly set forth in this Agreement, in the event that
                   14          the Court does not grant approval of the PAGA Settlement, preliminary or final
                   15          approval of the Class Settlement, or in the event that this Agreement shall terminate or
                   16          the Settlement embodied herein does not become effective for any reason, the
                   17          Agreement and all negotiations, court orders and proceedings relating thereto shall be
                   18          without prejudice to the rights of the Plaintiff, Class Members, PAGA Releasees, and
                   19          Defendant, stricken from the record, each of whom shall be restored to her/their/its
                   20          respective positions existing prior to the execution of this Agreement, and evidence
                   21          relating to the Agreement and all negotiations shall not be discoverable or admissible
                   22          in the Action or any other litigation, except where the approving Court has approved
                   23          the PAGA Payment and release of the PAGA Claims set forth in this Agreement and
                   24          Defendant has issued the PAGA Payment, the release of the PAGA Claims shall be
                   25          binding. Defendant does not waive, and instead expressly reserves, its rights to
                   26          challenge the propriety of class certification for any purpose should the Court not
                   27          grant preliminary or final approval of the Parties' Settlement.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        21.
          310.553.0308
                       1                     c.    If the Court grants approval of the PAGA Settlement and
                       2       preliminary approval of the Class Settlement but does not grant final approval of the
                       3       Class Settlement, then the Preliminary Approval Order and Order Approving PAGA
                       4       Settlement shall be vacated in its entirety, except where the approving Court has
                       5       approved the PAGA Payment and release of the PAGA Claims set forth in this
                       6       Agreement and Defendant has issued the PAGA Payment, the release of the PAGA
                       7       Claims shall be binding. In addition, this Agreement, the Preliminary Approval Order
                       8       and Order Approving PAGA Settlement, and any other document in any way relating
                       9       to the Agreement or Settlement shall be stricken from the record and may not be relied
                   10          upon, referred to or used in any way for any purpose in connection with any further
                   11          proceedings in this or any related action, including class certification proceedings,
                   12          except where the approving Court has approved the PAGA Payment and release of the
                   13          PAGA Claims set forth in this Agreement and Defendant has issued the PAGA
                   14          Payment, the release of the PAGA Claims shall be binding. Defendant does not waive,
                   15          and instead expressly reserves, its rights to challenge the propriety of class
                   16          certification for any purpose should the Court not grant final approval of the Class
                   17          Settlement.
                   18                5.2.    Appointment of Class Counsel. The Court approved Class Counsel as
                   19          counsel for the classes certified in the August 8, 2018 Order. For purposes of this
                   20          Agreement and subject to the Court’s approval, the Parties hereby stipulate to the
                   21          appointment of Class Counsel as counsel for the Class and the effectuation of the
                   22          Class Settlement pursuant to this Agreement.
                   23                VI. NOTICE AND SETTLEMENT ADMINISTRATION PROCESS
                   24                6.1.    Identification of Class Members and PAGA Releasees. Within thirty
                   25          (30) days after entry of the Preliminary Approval Order and Order Approving PAGA
                   26          Settlement, Defendant shall provide to the Settlement Administrator a list of PAGA
                   27          Releasees and Class Members that includes: (1) the names, last known addresses, last
                   28          known personal telephone numbers (if known), and social security numbers of each
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       22.
          310.553.0308
                       1       Class Member/PAGA Releasee; (2) the total number of Class Shifts Worked by each
                       2       Class Member and the total number of PAGA Shifts Worked by each PAGA
                       3       Releasee; and (3) such other information that the Settlement Administrator requires to
                       4       identify Class Members and PAGA Releasees. Defendant agrees to provide the list in
                       5       an electronic format reasonably acceptable to the Settlement Administrator. The
                       6       Settlement Administrator will keep the list confidential, use it only for the purposes
                       7       described herein, and return it to Defendant upon completion of the settlement
                       8       administration process.
                       9             6.2.    Individual Settlement Payment Calculation. Based on the information in
                   10          the PAGA Releasee/Class Member list and the formula set forth in Paragraph 3.1(f)
                   11          above, the Settlement Administrator shall promptly calculate the share of PAGA
                   12          Payment to every PAGA Releasee and an estimated Individual Settlement Payment
                   13          for every Class Member, to be included in the individualized Class Notices to be sent
                   14          to that Class Member, and shall prepare and mail a spreadsheet setting forth those
                   15          calculations to Defense Counsel no fewer than five (5) days before mailing the Class
                   16          Notices to Class Members. The Class Notices will inform each Class Member of
                   17          his/her right to do nothing, dispute the number of Shifts Worked, opt out of the non-
                   18          PAGA payment and release of non-PAGA claims or to object to the non-PAGA
                   19          payment and release of non-PAGA claims. It will also inform Class Members that if
                   20          they first request exclusion from, and opt out of, the Class Settlement and then object,
                   21          the objections would not be considered valid and that if the Class Members object and
                   22          then request exclusion from, and opt out of the Class Settlement, the Class Members
                   23          would be deemed to have waived their objection.
                   24                6.3.    PAGA Payment Check. Payment to the PAGA Releasees of their
                   25          portion of the PAGA Payment shall be paid to each of them by way of a single check
                   26          (“PAGA Payment Check”). The PAGA Payment Check represents the portion of the
                   27          civil penalties awarded directly under PAGA.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        23.
          310.553.0308
                       1             6.4     Notice Procedure. Within twenty (20) days after receipt of the list of
                       2       Class Members/PAGA Releasees described in Paragraph 6.1 above, the Settlement
                       3       Administrator shall mail the PAGA Payment Check (if applicable) and the Class
                       4       Notices to each Class Member/PAGA Releasee whose address information is known.
                       5       Prior to this mailing, the Settlement Administrator shall conduct a National Change of
                       6       Address check as to each address. The mailing shall be sent by first-class U.S. Mail,
                       7       postage pre-paid. The date that the Settlement Administrator mails the Class Notices
                       8       and the PAGA Payment Check is the Mailing Date. It shall be conclusively presumed
                       9       that each and every Class Member whose Class Notice and PAGA Payment Check (if
                   10          applicable) are not returned to the Settlement Administrator as undeliverable within
                   11          thirty (30) calendar days after the Mailing Date has received the Class Notices and
                   12          PAGA Payment Check (if applicable).
                   13                        a.    The Settlement Administrator shall promptly re-mail any Class
                   14          Notice and PAGA Payment Check returned by the Post Office with a forwarding
                   15          address. It shall be conclusively presumed that those Class Members/PAGA Releasees
                   16          whose re-mailed Class Notice and PAGA Payment Check are not returned to the
                   17          Settlement Administrator as undeliverable within thirty (30) days after re-mailing has
                   18          received the Class Notice and PAGA Payment Check.
                   19                        b.    The Settlement Administrator shall conduct one additional
                   20          address search/check via an appropriate skip tracing search for any Class Notice and
                   21          PAGA Payment Check returned by the Post Office as “undeliverable.” If an updated
                   22          address is found, the Settlement Administrator shall promptly re-mail the Class Notice
                   23          and PAGA Payment Check to that address one time.
                   24                        c.    Class Counsel shall provide to the Court, at or before the Final
                   25          Approval Hearing, a declaration from the Settlement Administrator confirming that
                   26          the Class Notices were mailed to all Class Members and that all PAGA Payment
                   27          Checks were mailed to all PAGA Releasees as required by this Agreement, as well as
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       24.
          310.553.0308
                       1       any additional information Class Counsel and Defense Counsel both deem appropriate
                       2       to provide to the Court.
                       3                     d.     The Class Notice shall state the formula to be used in calculating
                       4       Individual Settlement Payments as calculated by the Settlement Administrator. A
                       5       Plaintiff Class Member may seek to challenge his or her estimated Individual
                       6       Settlement Payment set forth in his or her Class Notice. Such challenges must: (i) be
                       7       in writing; (ii) state the full name of the Class Member seeking the challenge;
                       8       (iii) include a statement that the Class Member is seeking to challenge his or her
                       9       estimated Individual Settlement Payment set forth in the Class Notice; (iv) state the
                   10          number of Class Shifts Worked the Class Member believes he or she has worked; (v)
                   11          signed by the Class Member seeking the challenge; and (v) mailed to the Settlement
                   12          Administrator with a postmark date on or before the expiration of the Notice Period.
                   13          A Plaintiff Class Member challenging his or her Individual Settlement Payment may
                   14          produce documentary evidence to the Settlement Administrator for consideration
                   15          and/or challenge. However, such challenge would not affect the amount the Plaintiff
                   16          Class Member receives as his/her share of the PAGA Payment. The Settlement
                   17          Administrator will resolve the challenge and make a final and binding determination
                   18          without hearing or right of appeal. The personnel records, including payroll records,
                   19          of Defendant shall be considered by the Settlement Administrator as the presumptive
                   20          best evidence of the number of Class Shifts Worked. Such challenges must be mailed
                   21          to the Settlement Administrator with a postmark date on or before the expiration of the
                   22          Notice Period.
                   23                        e.     The Class Notice shall explain that if a Class Member does not
                   24          opt out of the Class Settlement, such Class Member will receive the Individual
                   25          Settlement Payment pursuant to the terms of this Agreement. The Parties intend that
                   26          reasonable means be used to maximize the probability that all Class Members shall
                   27          receive the Class Notice.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       25.
          310.553.0308
                       1                     f.    Within ten (10) days after the close of the Notice Period, the
                       2       Settlement Administrator will provide Defense Counsel with a report by name and last
                       3       four digits of Social Security Number listing the amount of all Individual Settlement
                       4       Payments to be made to the Plaintiff Class Members, a list by name of all Class
                       5       Members who timely opted out under Paragraph 6.6, below, and a list by name of all
                       6       Plaintiff Class Members who timely objected under Paragraph 6.8 below. Within that
                       7       same time period, the Settlement Administrator will provide to Class Counsel a report
                       8       stating the total number of Plaintiff Class Members, the total number of Class
                       9       Members who timely opted out under Paragraph 6.6, below and the total number of
                   10          Plaintiff Class Members who timely objected under Paragraph 6.8 below.
                   11                6.5.    Class Settlement Payment. Any Class Member who wishes to become a
                   12          Plaintiff Class Member and receive an Individual Settlement Payment must not opt
                   13          out of the Class.
                   14                6.6     Opt-Out Procedure. Any Class Member who wishes to be excluded
                   15          from the Class Settlement may seek exclusion under this paragraph. However, no
                   16          PAGA Releasee can seek exclusion from the PAGA portion of the settlement. Unless
                   17          a Class Member timely and properly opts out of the Class Settlement described in this
                   18          Agreement, he/she shall be a Plaintiff Class Member and shall be bound by all the
                   19          terms and conditions of this Agreement, and shall also be bound by the Court's Order
                   20          enjoining all Plaintiff Class Members from pursuing, or seeking to reopen, any of the
                   21          Settled Claims against the Released Parties. A Class Member will not be entitled to
                   22          opt out of the Class Settlement established by this Agreement unless he or she makes
                   23          an Opt-Out Request. An Opt-Out Request must be: (i) made in writing; (ii) state the
                   24          full name of the Class Member seeking exclusion; (iii) include a statement that the
                   25          Class Member seeking exclusion from the Settlement requests exclusion from the
                   26          Class and does not wish to participate in the Settlement; (iv) signed by the Class
                   27          Member seeking exclusion from the Settlement; and (v) mailed to the Settlement
                   28          Administrator with a postmark date on or before the expiration of the Notice Period.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       26.
          310.553.0308
                       1               The Opt-Out Request must be completed by the Class Member seeking
                       2       exclusion from the Class Settlement. No other person may opt out for a Class
                       3       Member. Any Class Member who properly opts out of the Class Settlement using this
                       4       procedure will not be entitled to an Individual Settlement Payment and will not be
                       5       bound by the Settlement or have any right to object, appeal or comment thereon,
                       6       except that a Class Member that is also a PAGA Releasee will be bound by the release
                       7       of PAGA Claims set forth in this Agreement and will be issued the PAGA Releasee’s
                       8       share of the PAGA Payment.
                       9               PAGA Releasees will not have the opportunity to opt out or object to the PAGA
                   10          Payment and/or release of PAGA Claims although the PAGA Payment will be subject
                   11          to Court approval.
                   12                         a.    Upon receipt of any Opt-Out Request within the Notice Period,
                   13          the Settlement Administrator shall review the request to verify the information
                   14          contained therein, and to confirm that the request complies with the requirements of
                   15          this Agreement.
                   16                         b.    Any Class Member who fails to submit a timely, complete and
                   17          valid Opt-Out Request shall be barred from opting out of this Agreement or the
                   18          Settlement. The Settlement Administrator shall not review or consider any Opt-Out
                   19          Request postmarked after the end of the Notice Period. It shall be conclusively
                   20          presumed that, if an Opt-Out Request is not postmarked on or, before the end of the
                   21          Notice Period or is not received by the Settlement Administrator, the Class Member
                   22          did not make the request in a timely or valid manner. Under no circumstances shall the
                   23          Settlement Administrator have the authority to extend the deadline for Class Members
                   24          to submit an Opt-Out Request.
                   25                         c.    The Settlement Administrator shall give Class Counsel and
                   26          Defense Counsel a weekly update on the number of Opt-Out Request it receives that
                   27          week.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                       27.
          310.553.0308
                       1             6.7.    Excessive Opt-Out Requests. If five percent (5%) of more of Class
                       2       Members timely opt out of the Class Settlement, Defendant shall have the sole and
                       3       absolute discretion to rescind/void the Settlement within twenty (20) days after
                       4       receiving from the Settlement Administrator the final list of opt-outs. Defendant
                       5       agrees to meet and confer in good faith with Class Counsel before rescinding or
                       6       voiding the Settlement. In the event that Defendant elects to rescind/void the
                       7       Settlement, they shall provide written notice of such rescission to Class Counsel. Such
                       8       rescission shall have the same effect as a termination of this Agreement for failure to
                       9       satisfy a condition of settlement, and the Agreement shall become null and void and
                   10          have no further force or effect, and the Class certified pursuant to this Agreement will
                   11          be decertified for all purposes, except where the approving Court has approved the
                   12          PAGA Payment and release of the PAGA Claims set forth in this Agreement and
                   13          Defendant has issued the PAGA Payment, the release of the PAGA Claims shall be
                   14          binding. If Defendant chooses to terminate this Agreement under this provision, it
                   15          shall be responsible to pay the Settlement Administrator's fees and costs incurred to
                   16          that point.
                   17                6.8.    Objections to Class Settlement.      Any Plaintiff Class Member may
                   18          object to the Class Settlement. Plaintiff Class Members who wish to object must send
                   19          their written objections to the Court only by the close of the Notice Period. All
                   20          objections will be scanned into the electronic case docket and the Parties will receive
                   21          electronic notices of filing. An objection must state the specific grounds on which it is
                   22          being made and all supporting facts. The Class Notice will state in substance:
                   23                   Any member of the settlement Class who has not opted out can ask the Court
                                        to deny approval of the settlement by filing an objection. You can’t ask the
                   24                   Court to order a larger settlement; the Court can only approve or deny the
                                        settlement. If the Court denies approval, no additional settlement payments
                   25                   will be sent out and the lawsuit will continue. If that is what you want to
                                        happen, you must object.
                   26
                                        You may object to the proposed settlement in writing, except you may not
                   27                   object to the PAGA Payment and release of PAGA Claims. You may also
                                        appear at the Final Approval Hearing, either in person or through your
                   28                   attorney. If you appear through your own attorney, you are responsible for
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                      28.
          310.553.0308
                       1                paying that attorney. All written objections and supporting papers must (a)
                                        clearly identify the case and number (Song v. THC-Orange County, Inc.,
                       2                Case No.: 8:17-cv-00965-JLS-DFM), (b) be submitted to the Court either by
                                        mailing them to the Class Action Clerk, United States District Court for the
                       3                Central District of California, Southern Division, 411 W. 4th Street, Santa
                                        Ana, CA 92701, or by filing them in person at any location of the United
                       4                States District Court for the Central District of California, and (c) be filed or
                                        postmarked on or before [insert date of the close of the Notice Period]. Class
                       5                Members who fail to timely mail or file such a written statement of objection
                                        shall be foreclosed from making any objection to this Settlement.
                       6
                       7             Class Members who fail to timely file and serve such a written statement of
                       8       objection shall be foreclosed from making any objection to this Settlement. Only
                       9       Plaintiff Class Members may object to the Class Settlement. If an objector intends to
                   10          appear at the Final Approval Hearing, either in person or through an attorney of
                   11          his/her choice, he or she must also serve and file with his or her objection, a Notice of
                   12          Intention to Appear. This Paragraph shall be strictly applied and enforced. Failure to
                   13          comply with its terms shall render an objection ineffective and waived.
                   14                6.9.    Funding and Distribution of Settlement.           Within thirty-five (35)
                   15          calendar days after the Court approves the PAGA Payment and the release of the
                   16          PAGA Claims, Defendant shall transfer to the Settlement Administrator an amount
                   17          equal to the PAGA Payment approved by the Court. Within twenty (20) calendar days
                   18          after the Effective Date, Defendant shall transfer to the Settlement Administrator an
                   19          amount equal to the Gross Settlement Fund, less the PAGA Payment. The delivery of
                   20          the Gross Settlement Fund to the Settlement Administrator shall constitute full and
                   21          complete discharge of the entire obligation of Defendant under this Agreement. Once
                   22          Defendant has made such payments, it will be deemed to have satisfied all terms and
                   23          conditions under this Agreement, shall be entitled to all protections afforded to
                   24          Defendant under this Agreement, and shall have no further obligations under the terms
                   25          of the Agreement regardless of what occurs with respect to those sums. Additionally,
                   26          no Released Party shall have any further obligation or liability to the Plaintiff, PAGA
                   27          Releases or Class Members under this Agreement. Notwithstanding, if the Court
                   28          grants approval of the PAGA Settlement but does not grant final approval of this
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        29.
          310.553.0308
                       1       entire settlement, any attorneys’ fees and costs, enhancement, and administration
                       2       expenses awarded in connection with the PAGA Settlement, Defendant shall transfer
                       3       all such amounts to the Settlement Administrator within thirty (30) calendar days of
                       4       any such denial of final approval.
                       5                     a.     The distribution of the PAGA Payments shall occur on the
                       6       Mailing Date. The distribution of Individual Settlement Payments to Plaintiff Class
                       7       Members shall occur on the Settlement Proceeds Distribution Deadline. The
                       8       Settlement Administrator shall be deemed to have timely distributed all such
                       9       payments to the Class if it places in the mail Individual Settlement Payments for all
                   10          Plaintiff Class Members and the PAGA payments to the PAGA Releasees and the
                   11          State of California LWDA by the applicable deadlines set forth in this Agreement or
                   12          by the deadlines set by the Court. No person shall have any claim against the
                   13          Settlement Administrator, Defendant, Class Counsel, Defense Counsel, or any other
                   14          agent designated by the Plaintiff or Defendant based upon the distribution of
                   15          Individual Settlement Payments and the PAGA Payments made substantially in
                   16          accordance with this Agreement or further orders of the Court.
                   17                        b.     Any settlement checks that are not claimed or not negotiated
                   18          within 90 days after distribution by the Settlement Administrator shall be void. Any
                   19          funds not distributed after the expiration of the settlement checks shall escheat to the
                   20          State of California Department of Industrial Relations’ Unclaimed Wage Fund and be
                   21          in the name of the Class Member who is the payee of the check.
                   22                        c.     Except as otherwise stated in this Agreement, the Settlement
                   23          Administrator's distribution of Class Counsel’s Fees and Expenses and the Incentive
                   24          Award from the Gross Settlement Fund shall occur on the Settlement Proceeds
                   25          Distribution Deadline. Upon such payment, Defendant, the Released Parties, Defense
                   26          Counsel, and the Settlement Administrator shall have no further liability or
                   27          responsibility to Plaintiff, Class Counsel or to any vendors or third parties employed
                   28          by the Plaintiff or Class Counsel.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        30.
          310.553.0308
                       1                     d.     Defendant shall not be obligated to make any payments
                       2       contemplated by this Agreement until the conditions set forth in this Agreement occur.
                       3             6.10.   CAFA Notice. The Court's subject matter jurisdiction over the Action is
                       4       based on CAFA. Pursuant to the requirements of the CAFA, within ten (10) days after
                       5       this Settlement is filed in Court, Defendant will serve the United States Attorney
                       6       General and appropriate state officials with a notice of the Settlement. The notice shall
                       7       comply with the requirements of the CAFA.
                       8                     VII. COURT APPROVAL AND EFFECTIVE DATES
                       9             7.1.    Binding Effect of Agreement on Class Members. Upon final Court
                   10          approval, all Plaintiff Class Members shall be bound by this Agreement, and the
                   11          Action and the Settled Claims shall be dismissed with prejudice and released as
                   12          against the Released Parties to the greatest extent permitted by law. In addition, unless
                   13          a Class Member effectively opts out of the Settlement, he or she shall be bound by the
                   14          Court's Order enjoining all Plaintiff Class Members from pursuing or seeking to
                   15          reopen Settled Claims against the Released Parties to the greatest extent permitted by
                   16          law. Upon Court approval of the PAGA Payment and the release of the PAGA
                   17          Claims, all PAGA Releasees shall be bound by the release of the PAGA Claims and
                   18          the PAGA Claims shall be dismissed with prejudice and released as against all the
                   19          Released Parties to the greatest extent permitted by law.
                   20                7.2     Preliminary Approval Order and Order Approving PAGA Settlement.
                   21          Upon execution of this Agreement, the Plaintiff shall file a motion in the Action
                   22          requesting that the Court enter a Preliminary Approval Order and Order Approving
                   23          PAGA Settlement as follows:
                   24                        a.     Approving the PAGA Settlement, including the PAGA Payment,
                   25          distribution plan of the PAGA Payment, and the release of the PAGA Claims set forth
                   26          in this Agreement and preliminarily approving for settlement purposes only the
                   27          remaining portions of the proposed Settlement;
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        31.
          310.553.0308
                       1                     b.     Dismissing the PAGA Claims asserted in the Action with
                       2       prejudice as to the Plaintiff and all PAGA Releasees and permanently enjoining all
                       3       PAGA Releasees from pursuing or seeking to reopen the PAGA Claims against the
                       4       Released Parties;
                       5                     c.     Preliminarily approving the appointment of the Plaintiff as
                       6       representative of the Class for settlement purposes only;
                       7                     d.     Preliminarily approving the appointment of Class Counsel as
                       8       counsel for the Class for settlement purposes only;
                       9                     e.     Appointing and approving the Settlement Administrator as
                   10          chosen by the Parties and approved by the Court, to administer the claims and
                   11          settlement payment procedures required by this Agreement;
                   12                        f.     Approving the form of the Class Notices, and requiring that
                   13          individualized Class Notice be sent to Class Members;
                   14                        g.     Approving the plan for the provision of notice to Class Members,
                   15          as stated herein and in the Class Notices;
                   16                        h.     Scheduling the Final Approval Hearing for consideration of class
                   17          certification for settlement purposes and final approval of this Agreement;
                   18                        i.     Approving the procedure for Class Members to challenge the
                   19          estimated Individual Settlement Payment set forth in the Class Notice and the date
                   20          after which no Class Member shall be allowed to submit a challenge;
                   21                        j.     Approving the procedure for Class Members to opt out of the
                   22          Class Settlement and the date after which no Class Member shall be allowed to submit
                   23          a request to opt out; and
                   24                        k.     Approving the procedure for Plaintiff Class Members to object to
                   25          the Class Settlement and the date after which no Class Member shall be allowed to
                   26          object.
                   27
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        32.
          310.553.0308
                       1             7.3.    Should the LWDA provide notice of intent to investigate the alleged
                       2       violations set forth in Plaintiff’s January 11, 2019 Supplemental LWDA Letter, this
                       3       Agreement is deemed null and void.
                       4             7.4.    Non-Interference With Settlement Procedure. The Parties and their
                       5       counsel agree that they shall not seek to solicit or otherwise encourage Class Members
                       6       to submit an Opt-Out Request or an objection to the Settlement or to appeal from the
                       7       Preliminary Approval Order and Order Approving PAGA Settlement, Final Approval
                       8       Order or Final Judgment.
                       9             7.5.    Final Approval Order. The Plaintiff (or the Plaintiff jointly with
                   10          Defendant) will request that the Court enter, after the Final Approval Hearing finally
                   11          approving the Class Settlement, a Final Approval Order in a form substantially similar
                   12          to the final approval order attached as Exhibit 3. The Plaintiff (or the Plaintiff jointly
                   13          with Defendant) will request that the Final Approval Order certify the Class for
                   14          settlement purposes; find that this Agreement is fair, just, equitable, reasonable,
                   15          adequate and in the best interests of the Class; permanently enjoin all Plaintiff Class
                   16          Members from pursuing or seeking to reopen Settled Claims against the Released
                   17          Parties; and require the Parties to carry out the provisions of this Agreement. Plaintiff
                   18          agrees to provide her motion for final approval of the class settlement to Defendant for
                   19          review no later than seven (7) days before the filing date.
                   20                7.6.    Entry of Final Judgment. The Plaintiff (or the Plaintiff jointly with
                   21          Defendant) will request that the Court enter, after the Final Approval Hearing, a Final
                   22          Judgment in the form substantially similar to the Final Judgment attached as Exhibit
                   23          4.
                   24                7.7.    Effective Date Of Agreement. The “Effective Date” of the Class
                   25          Settlement portion of this Agreement shall be the latter of the last date by which all
                   26          appeals of the Judgment could be filed or when actual appeals are exhausted such that
                   27          the Judgment becomes final. The Effective Date is conditioned upon all of the
                   28          following occurring:
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                         33.
          310.553.0308
                       1                      a.    This Agreement has been signed by the Parties and Class
                       2       Counsel;
                       3                      b.    The Court has entered a Preliminary Approval Order and Order
                       4       Approving PAGA Settlement substantially similar to the Preliminary Approval Order
                       5       and Order Approving PAGA Settlement attached hereto as Exhibit 2;
                       6                      c.    The Class Notice has been mailed to the Class Members as
                       7       ordered by the Court in this Action;
                       8                      d.    The Court has entered a Final Approval Order in a form
                       9       substantially similar to the Final Approval Order attached hereto as Exhibit 3;
                   10                         e.    The Court has entered a Final Judgment dismissing the Action in
                   11          a form substantially similar to the Final Judgment attached hereto as Exhibit 4; and
                   12                         f.    Settlement Administrator has provided Defense Counsel with
                   13          written wire/bank transfer instructions, including the Settlement Administrator’s
                   14          address, the bank name, bank address, account number, account name, ABA number,
                   15          and SWIFT Code.
                   16                The effective date of the PAGA Settlement portion of this Agreement,
                   17          including the release of the PAGA Claims, shall be the date the approving Court has
                   18          approved the PAGA Payment and release of the PAGA Claims set forth in this
                   19          Agreement.
                   20                  7.8.   Automatic Voiding of Agreement if Settlement Not Finalized. If for any
                   21          reason the Settlement set forth in this Agreement does not become final, the
                   22          Settlement shall be null and void and all orders, judgment, and dismissal entered
                   23          pursuant to this Agreement shall be vacated, and the Parties will be returned to the
                   24          status quo prior to entering this Agreement with respect to the Action, as if the Parties
                   25          had never entered into this Agreement, and the settlement class certified pursuant to
                   26          this Agreement will be decertified for all purposes, except where the approving Court
                   27          has approved the PAGA Payment and release of the PAGA Claims set forth in this
                   28          Agreement and Defendant has issued the PAGA Payment, the release of the PAGA
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        34.
          310.553.0308
                       1       Claims shall be binding. In addition, in such event, the Agreement (including all
                       2       exhibits, drafts and related documents, papers, and communications) and all
                       3       negotiations, court orders and proceedings relating thereto shall be without prejudice
                       4       to the rights of any and all Parties hereto, and evidence relating to the Agreement
                       5       (including all exhibits, drafts and related documents, papers, and communications)
                       6       and all negotiations shall not be admissible or discoverable in the Action or otherwise,
                       7       except where the approving Court has approved the PAGA Payment and release of the
                       8       PAGA Claims set forth in this Agreement and Defendant has issued the PAGA
                       9       Payment, the release of the PAGA Claims shall be binding.
                   10                7.9.    Confidentiality and Non-Disparagement and Returning Documents. The
                   11          Parties agree that the terms of the Agreement shall be confidential until the filing of
                   12          Plaintiff’s Motion for Preliminary Approval. This confidentiality agreement shall not
                   13          prevent any counsel from conferring with and advising clients who have retained
                   14          them, provided that the clients agree to abide by this temporary confidentiality
                   15          agreement.
                   16                        a.    The Plaintiff agrees that she shall not promote, or publicize the
                   17          filing of this Action, the Parties' Settlement, this Agreement and its terms, or the
                   18          negotiations leading to this Agreement with anyone other than the Court.
                   19          Notwithstanding the foregoing, the Plaintiff may disclose the terms of this Agreement
                   20          to her spouse, Class Members, to those persons to whom disclosure is necessary for
                   21          the preparation of tax returns and other financial reports, and to persons to whom
                   22          disclosure is ordered by a court of competent jurisdiction or otherwise required by
                   23          law. Plaintiff agrees that she may disclose the terms of the Settlement to her spouse,
                   24          but only so long as she first obtains her spouse’s express agreement to maintain that
                   25          information in confidence.
                   26                        b.    The Parties and their counsel agree that they will not issue any
                   27          press releases, engage in any communications, or take any other action that would
                   28          directly or indirectly provide the press or media or any litigation reporting service
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        35.
          310.553.0308
                       1       with information about this Action, this Agreement, or the Parties' Settlement or
                       2       would otherwise enable or allow the press or other media or any litigation reporting
                       3       service to learn or obtain such information; except that Defendant shall have the right
                       4       to disclose the Settlement and information related thereto as may be required under
                       5       federal or state securities laws, under generally accepted accounting principles, or in
                       6       Defendant’s judgment are required under the ordinary course of business, and
                       7       Defendant shall also have the right to respond in reasonably general terms to inquiries
                       8       from the media and investment-related entities. Plaintiff and her counsel agree not to
                       9       post any information concerning this Settlement on the internet or social media,
                   10          including Facebook, Twitter, Instagram and Snapchat. The Parties and their counsel
                   11          further agree that they will not post any information regarding this Agreement or the
                   12          Settlement on their internet websites or take any such action that would cause or allow
                   13          such information to be posted on any other internet website or on the web.
                   14                  7.10. Invalidation of Agreement for Failure to Satisfy Conditions. The terms
                   15          and provisions of this Agreement are not recitals, but are deemed to constitute
                   16          contractual terms. In the event that any of the material terms or conditions set forth in
                   17          this Agreement are not fully and completely satisfied, this Agreement shall terminate
                   18          and all terms of the Agreement including, but not limited to, the conditional
                   19          certification of the Class, the payment of Individual Settlement Amounts to Plaintiff
                   20          Class Members, the payment of attorneys' fees and costs to Class Counsel, the
                   21          Incentive Award to the Plaintiff, and the payment of the PAGA Payment shall be null
                   22          and void. In such event, nothing in this Agreement shall be used, construed or
                   23          admissible as evidence by or against any Party or Released Party as a determination,
                   24          admission, or concession of any issue of law or fact in this Action, or in any other
                   25          proceeding for any purpose; and the Parties do not waive, and instead expressly
                   26          reserve, their respective rights to prosecute and defend this Action as if this
                   27          Agreement never existed. In addition, notwithstanding the generality of the foregoing,
                   28          if this Agreement is terminated for failure to satisfy any of the terms or conditions of
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        36.
          310.553.0308
                       1       this Agreement, Defendant shall not be obligated to create or maintain any type of
                       2       settlement fund, and shall not be obligated to pay any amount in the Gross Settlement
                       3       Fund to any Class Member and/or PAGA Releasee, to Class Counsel, to the
                       4       Settlement Administrator, to the State of California or to the Plaintiff. In event the
                       5       approving Court has approved the PAGA Payment and release of the PAGA Claims
                       6       set forth in this Agreement and Defendant has issued the PAGA Payment, the release
                       7       of the PAGA Claims shall be binding.
                       8                                 VIII. GENERAL PROVISIONS
                       9             8.1.    Notices. All notices, requests, demands and other communications
                   10          required or permitted to be given pursuant to this Agreement shall be in writing, and
                   11          shall be delivered personally or by first class mail to the Settlement Administrator
                   12          appointed by the Court and to counsel at their respective addresses as set forth below:
                   13          CLASS COUNSEL
                   14          Larry W. Lee
                               Diversity Law Group, P.C.
                   15          515 S. Figueroa Street, Suite 1250
                               Los Angeles, CA 90071
                   16
                               Edward W. Choi
                   17          Law Offices of Choi & Associates
                               515 S. Figueroa Street, Suite 1250
                   18          Los Angeles, CA 90071
                   19          Alex Cha
                               J. Edward Kim
                   20          Law Offices of Alex Cha
                               1055 W. 7th Street, Floor 28
                   21          Los Angeles, CA 90017
                   22          DEFENSE COUNSEL
                   23          Elizabeth Staggs Wilson
                               James Payer
                   24          Littler Mendelson, P.C.
                               633 West 5th Street, 63rd Floor
                   25          Los Angeles, CA 90071
                   26          Maggy Athanasious
                               Jyoti Mittal
                   27          Littler Mendelson, P.C.
                               2049 Century Park East, 5th Floor
                   28          Los Angeles, CA 90067.3107
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        37.
          310.553.0308
                       1
                       2               8.2.   Modification in Writing. This Agreement may be altered, amended,
                       3       modified or waived, in whole or in part, only in a writing signed by all signatories to
                       4       this Agreement. This Agreement may not be amended, altered, modified or waived, in
                       5       whole or in part, orally.
                       6               8.3.   Ongoing Cooperation. The Parties shall support the Settlement, execute
                       7       all documents and take such steps as are reasonably necessary to effectuate the
                       8       Settlement and the terms of this Agreement, including but not limited to reducing the
                       9       amount of the Gross Settlement Fund by an amount proportionate to the amount of the
                   10          Employers’ Taxes should the Court not approve the Employers’ Taxes be paid out of
                   11          the Gross Settlement Fund. Neither the Parties nor their counsel shall directly or
                   12          indirectly encourage Class Members to opt out or object to the Settlement. The
                   13          execution of documents must take place prior to the Preliminary Approval Hearing.
                   14                  8.4.   Binding Agreement. This Agreement shall be binding and shall inure to
                   15          the benefit of the Parties and their respective successors, assigns, executors,
                   16          administrators, heirs and legal representatives.
                   17                  8.5.   Entire Agreement. This Agreement constitutes the full, complete and
                   18          entire understanding, agreement and arrangement between the Plaintiff and the Class
                   19          Members on the one hand, and Defendant on the other hand, with respect to the
                   20          Settlement of the Action and the Settled Claims and PAGA Claims against the
                   21          Released Parties. This Settlement Agreement supersedes any and all prior oral or
                   22          written understandings, agreements and arrangements between the Parties with respect
                   23          to the Settlement of the Action and the Settled Claims and PAGA Claims against the
                   24          Released Persons. Except for those set forth expressly in this Agreement, there are no
                   25          other agreements, covenants, promises, representations or arrangements between the
                   26          Parties with respect to the Settlement of the Action and the Settled Claims and PAGA
                   27          Claims against the Released Parties. The Parties explicitly recognize California Civil
                   28          Code section 1625 and California Code of Civil Procedure section 1856(a), which
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        38.
          310.553.0308
                       1       provide that a written agreement is to be construed according to its terms, and may not
                       2       be varied or contradicted by extrinsic evidence, and agree that no such extrinsic oral
                       3       or written representations or terms shall modify, vary, or contradict the terms of this
                       4       Agreement.
                       5             8.6.    Multiple Originals/Execution in Counterpart. This Agreement may be
                       6       signed in one or more counterparts. All executed copies of this Agreement, and
                       7       photocopies thereof (including facsimile copies of the signature pages), shall have the
                       8       same force and effect and shall be as legally binding and enforceable as the original.
                       9             8.7.    Captions. The captions and section numbers in this Agreement are
                   10          inserted for the reader’s convenience, and in no way define, limit, construe, or
                   11          describe the scope or intent of the provisions of this Agreement.
                   12                8.8.    Governing Law. This Agreement shall be interpreted, construed,
                   13          enforced, and administered in accordance with the laws of the State of California.
                   14                8.9.    Reservation of Jurisdiction. Notwithstanding the dismissal of this
                   15          Action and entry of Final Judgment, the Court shall retain exclusive jurisdiction for
                   16          purposes of interpreting and enforcing the terms of this Agreement.
                   17                8.10.   Mutual Preparation. The Parties have had a full opportunity to negotiate
                   18          the terms and conditions of this Agreement. Accordingly, this Agreement shall not be
                   19          construed more strictly against one party than another merely by virtue of the fact that
                   20          it may have been prepared by counsel for one of the Parties, it being recognized that,
                   21          because of the arms-length negotiations between the Parties, all Parties have
                   22          contributed to the preparation of this Agreement.
                   23                8.11.   Severability. The Parties to this Agreement agree, covenant, and
                   24          represent that each and every provision of this Agreement shall be deemed to be
                   25          contractual, and that they shall not be treated as mere recitals at any time or for any
                   26          purpose. Therefore, the Parties further agree, covenant, and represent that each and
                   27          every provision of this Agreement shall be considered severable, except for the release
                   28          provisions of Section IV of this Agreement. If a court of competent jurisdiction finds
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        39.
          310.553.0308
                       1       the release provisions of Section IV of this Agreement to be unenforceable or invalid
                       2       as against a Class Member, then this Agreement shall become voidable and the
                       3       payments made pursuant to this Agreement to that Class Member shall be returned to
                       4       Defendant by that Class Member as to whom the release provisions have been found
                       5       unenforceable or invalid. If a court of competent jurisdiction finds any provision,
                       6       other than the release provisions of Section IV, or part thereof to be invalid or
                       7       unenforceable for any reason, that provision, or part thereof, shall be severed from the
                       8       Agreement, and all of the remaining provisions of this Agreement shall remain in full
                       9       force and effect.
                   10                8.12.   Warranties and Representations. With respect to themselves, each of the
                   11          Parties to this Agreement and or their agent or counsel represents, covenants and
                   12          warrants that (a) they have full power and authority to enter into and consummate all
                   13          transactions contemplated by this Agreement and have duly authorized the execution,
                   14          delivery and performance of this Agreement; and (b) the person executing this
                   15          Agreement has the full right, power and authority to enter into this Agreement on
                   16          behalf of the party for whom he/she has executed this Agreement, and the full right,
                   17          power and authority to execute any and all necessary instruments in connection
                   18          herewith, and to fully bind such party to the terms and obligations of this Agreement.
                   19                8.13.   Representation by Counsel. The Parties acknowledge that they have
                   20          been represented by counsel throughout all negotiations that preceded the execution of
                   21          this Agreement, and that this Agreement has been executed with the consent and
                   22          advice of counsel. Further, the Plaintiff and Class Counsel warrant and represent that
                   23          there are no liens on the Agreement, and that Defendant may distribute funds to the
                   24          Class Members, Class Counsel, and the Plaintiff as provided by this Agreement.
                   25                8.14.   Action to Enforce Agreement. In any suit or court action to enforce the
                   26          terms of this Agreement, the prevailing party shall be entitled to recover her or its
                   27          attorneys’ fees and costs.
                   28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                        40.
          310.553.0308
                       1
                       2
                       3       Dated:___________________, 2019           ____________________________
                       4                                                 Alex Cha
                                                                         Counsel for Plaintiff and the Class
                       5
                       6
                       7
                       8       Dated:___________________, 2019           ____________________________
                                                                         Elizabeth Staggs Wilson
                       9                                                 Counsel for Defendant
                   10
                   11
                   12
                   13
                   14
                   15          FIRMWIDE:160193309.13 091140.1003

                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
                                                                   42.
          310.553.0308
(;+,%,7
                    NOTICE OF PAGA AND CLASS ACTION SETTLEMENT

         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

 EMMY SONG, as an individual and on behalf of              Case No. 8:17-cv-00965-JLS-DFMx
 all others similarly situated,

                     Plaintiffs,                           NOTICE OF PAGA AND CLASS ACTION
                                                           SETTLEMENT
 v.

THC-ORANGE COUNTY, INC., a California
Corporation; and DOES 1 through 100, inclusive,

                  Defendants.


<<FIRST AND LAST NAME>>
<<ADDRESS>>
<<CITY AND ZIP CODE>>

  TO ALL PERSONS WHO WERE EMPLOYED BY THC-ORANGE COUNTY, INC. AT ANY
  TIME AS NON-EXEMPT EMPLOYEES FROM JUNE 6, 2013 THROUGH AND INCLUDING
[INSERT DATE THE PRELIMINARY APPROVAL ORDER AND ORDER APPROVING PAGA
                  SETTLEMENT IS ENTERED BY THE COURT]

      THIS LEGAL NOTICE MAY AFFECT YOUR RIGHTS, PLEASE READ IT CAREFULLY



History and Summary of Lawsuit

This Notice is to inform you about the settlement of a pending class and representative action lawsuit and
your rights under the terms of the settlement.

This class and representative action lawsuit, entitled Song v. THC-Orange County, Inc., Case No. 8:17-
cv-00965-JLS-DFM (C.D. Cal. 2017), was filed by Emmy Song (“Plaintiff”) alleging that THC-Orange
County, Inc. (“Defendant”) violated applicable provisions of the Labor Code, the Business and
Professions Code and the Industrial Welfare Commission’s (the “IWC”) Wage Orders with respect to
non-exempt employees by doing all of the following: (1) failing to pay minimum wage and overtime for
all hours worked; and (2) failing to provide accurate wage statements. The lawsuit further sought
penalties against Defendant for: (3) waiting time penalties; (4) unfair competition; and (5) violations of
the Private Attorneys General Act of 2004 (“PAGA”). The Plaintiff also brought an individual failure to
reimburse (Cal. Labor Code § 2802) claim on behalf of herself. The Plaintiff who filed the lawsuit sought
to pursue the case as a class and/or representative action on behalf of other non-exempt employees,
including you.

Defendant denies all allegations of wrongdoing and maintains that it complied at all times with applicable
laws, rules, and regulations at issue in this litigation.



                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        1
The Parties engaged in contested litigation, including discovery of hundreds of pages of documents and
payroll for Class Members , reviewed and analyzed sample timekeeper data for Class Members , engaged
in extensive motion practice before the Court, deposed several persons, and participated in extensive
settlement negotiations, including a private mediation. Those negotiations led to an agreement to settle the
case, which was memorialized in a formal Class and Representative Action Settlement Agreement and
Stipulation, which the Court has approved the PAGA settlement portion and preliminarily approved the
class settlement portion. The Court has not ruled on the merits of the lawsuit.

Who is Affected by this Settlement?

The Settlement affects those individuals who were employed by Defendant as a non-exempt employee at
any time between June 6, 2013 and [INSERT DATE THE PRELIMINARY APPROVAL ORDER IS
ENTERED WITH THE COURT] (the “Class”). The identities of the members of the Class have been
ascertained from records of Defendant. You are receiving this Notice because such records show that you
are a member of the Class.

What are the Benefits of Settlement to the Class?

Plaintiff, on one hand, and Defendant, on the other hand, disagree as to whether there is any liability,
including but not limited to: (1) whether the case is appropriate for treatment as a class or representative
action; (2) whether the settlement Class is owed any unpaid wages or penalties; and (3) the amount of
wages or penalties owed, if any. Defendant raised numerous defenses to Plaintiff’s claims and those
defenses could significantly reduce or even eliminate any liability or damages owed to the Class.
Accordingly, there were significant risks to the Class associated with continuing the lawsuit and
significant benefits to settling the lawsuit short of trial. The Settlement was negotiated by the Parties after
thorough examination of time and payroll records. Having considered the benefits and risks associated
with further litigation, counsel for the Plaintiff (“Class Counsel”) determined that settlement of the case
under the terms described in this Notice is a fair and reasonable compromise that is in the best interests of
the Class. Finally, the terms of the Settlement were reviewed by the Court and the Court has approved the
PAGA portion of the Settlement and preliminarily approved the remaining portion of the Settlement as
being fair and reasonable to the members of the Class.




What are the Terms of the Remaining Portions of the Settlement?

Defendant has agreed to pay a total of $440,000 (“Gross Settlement Fund”) to settle all claims arising out
of the lawsuit and the Court has already approved the PAGA portion of the settlement. The remaining
portion of the settlement is described below.

The remainder of the Gross Settlement Fund will be used to pay all Class Members’ settlement and
release of the Settled Claims described below, claims administration costs, attorneys’ fees for Class
Counsel estimated not to exceed $146,666, an “incentive award” to Plaintiff as the Class Representative
(up to $10,000), and employer’s share of corporate federal, state and/or local taxes that is owed on the
portion of the payments to Plaintiff and Class Members that constitutes wages. The balance of the
settlement – the Net Settlement Fund – will be distributed to Class Members who do not timely and
validly opt out (“Plaintiff Class Members”) in accordance with the Plan of Distribution described below.




                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        2
  In exchange for payment of the remaining portion of the Gross Settlement Fund, Plaintiff has agreed to
  dismiss and release all claims of the members of the settlement Class with prejudice, in connection with
  only all Class claims which were or could have been asserted in the lawsuit based on the facts alleged in
  the Complaint described more fully below. This means that all members of the Class who do not opt out
  will be bound by the terms of the settlement, even if they take no action in response to this Notice.

  The Net Settlement Fund will be distributed according to the Plan of Distribution described below to
  members of the Class who do not timely and validly opt out (“Plaintiff Class Members”).

  Class Counsel have not yet received any payment for the services that they provided in the litigation on
  behalf of the named Plaintiff and the settlement Class, nor have they been reimbursed for their out-of-
  pocket expenses incurred on behalf of the Class. Class Counsel will file a motion with the Court to
  approve a payment of attorneys’ fees to Class Counsel in an amount not to exceed $146,666, which is
  equal to 1/3 of the Gross Settlement Fund, plus reimbursement of the litigation costs they advanced no to
  exceed $________, all of which would be paid to Class Counsel from the $440,000 Gross Settlement
  Fund. These fees will serve to compensate Class Counsel for their efforts in achieving the settlement for
  the benefit of the Class and for their risk in undertaking this representation on a contingency basis. Class
  Counsel have already spent many hours investigating this case, reviewing payroll and time records
  information provided by Defendant, researching Class Members’ claims, and negotiating this settlement
  for the Class. They will incur additional hours overseeing the final approval and implementing the plan of
  distribution. You have the right to review Class Counsel’s motion for attorneys’ fees and costs, which
  will be filed with the Court.

  Plan of Distribution of the Net Settlement Fund.

  The Net Settlement Fund (the Gross Settlement Amount less actual attorneys’ fees, costs, incentive award
  to Plaintiff, the PAGA Payment, employer’s share of corporate federal, state and/or local taxes and
  settlement administrator costs) will be distributed to all Plaintiff Class Members. Plaintiff Class Members
  consist of those Class Members who do not opt out of the Class Settlement.

  The Net Settlement Fund – which is estimated to be $__, less employer’s share of taxes – will be
  disbursed to the Plaintiff Class Members based on the Plan of Distribution described below and approved
  by the Court.

  Each Plaintiff Class Members shall be entitled to a pro rata portion of the Net Settlement Fund. Individual
  Settlement Payments will be awarded to Plaintiff Class Members from the Net Settlement Fund based on
  the number of shifts as a non-exempt employee for Defendant between June 6, 2013 through [INSERT
  DATE THE PRELIMINARY APPROVAL ORDER IS ENTERED BY THE COURT] (the “Class Shifts
  Worked”) by an individual Plaintiff Class Member divided by the total number of Class Shifts Worked
  by all Plaintiff Class Members, as regularly recorded on Defendant’s timekeeping systems then in effect.
  This formula used to determine Individual Settlement Payments is expressed as follows:

# Class Shifts Worked by Plaintiff Class Member
                                                                  % of Net Settlement Fund Payable to the
   # Class Shifts Worked by All Plaintiff Class       =
                                                                          Plaintiff Class Member
                    Members

  The total Individual Settlement Payment made to each Plaintiff Class Members shall be comprised of
  three amounts: (1) one third designated as wages subject to appropriate withholdings for which an IRS
  Form W-2 will be issued; (2) one third designated as penalties for which an IRS Form 1099 Misc. may be
  issued; and (3) one third designated as interest for which an IRS Form 1099 Misc. may be issued.


                                     NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                          3
Applicable income taxes and applicable payroll taxes will be withheld for the one third portion of the
Individual Settlement Payment designated as wages to each Plaintiff Class Members.

Based on our records, you performed work as a non-exempt employee for THC-Orange County, Inc. for
___ shifts between June 6, 2013 and [INSERT DATE THE PRELIMINARY APPROVAL ORDER IS
ENTERED BY THE COURT] , and your estimated share of the Net Settlement Fund is $______. Where
an employee punches out for greater than three (3) hours and then punches back in, the multiple time
periods of being clocked in shall be treated as different shifts for purposes of determining shifts worked.
If you disagree with the number of shifts you worked, you may submit a written challenge. For the
challenge to be deemed valid, it must include: (i) the full name of the person making the challenge; (ii) a
statement that the person seeking the challenge are seeking to challenge the estimated Individual
Settlement Payment set forth in the Class Notice; (iii) state the number of shifts the person seeking the
challenge believe he or she has worked between June 6, 2013 and [INSERT DATE OF PRELIMINARY
APPROVAL]; and (iv) the person seeking the challenge must sign the document. You may attach any
and all documents that support your claim (such as paystubs, cancelled checks, etc.). All such challenges
must be mailed to the Settlement Administrator with a postmark date on or before [INSERT DATE].
Please be advised that the number of shifts stated in this Notice is presumed to be correct unless the
documents you submit prove otherwise.

Designated Class Settlement Administrator.

The Settlement Administrator, as agreed upon by the Parties and approved by the Court, is [INSERT
NAME OF ADMINISTRATOR] and their mailing address and contact information are:


                     [INSERT NAME, ADDRESS AND TELEPHONE NUMBER]

ALL CHALLENGES AND REQUESTS TO OPT OUT MUST BE MAILED TO [INSERT NAME OF
ADMINISTRATOR]’S ADDRESS LISTED ABOVE. ALSO, ALL QUESTIONS AND INQUIRIES
REGARDING ADMINISTRATION OF THE SETTLEMENT MAY BE DIRECTED TO [INSERT
NAME OF ADMINISTRATOR].

How to Receive Your Portion of the Net Settlement Fund.

In order to receive your portion of the Net Settlement Fund, you do not need to take any action (except
to notify the Settlement Administrator identified above if your address has changed, so that your check
will be mailed to your new address).

Under the schedule contemplated by the Parties, the earliest possible date that settlement checks for the
Individual Settlement Payments could possibly be mailed is ___________, 2019, and the date could very
well be later than that. If you have any questions regarding the settlement or the payment process, please
call the Settlement Administrator or the attorneys listed below. Please do not call the Court. It is expected
that you will be mailed a check by about ___________, 2019 if the settlement is finally approved, and
that the Settlement Administrator will calculate the amount of your settlement check pursuant to the Plan
of Distribution after the case has been finally approved by the Court and become effective.

Upon receipt of your settlement check, it will be your responsibility to cash the check before the
expiration date of the check (ninety days from the check’s issuance). Checks that are not cashed or
negotiated with 90 days of mailing shall be transmitted to the State of California Department of Industrial
Relations Unclaimed Wage Fund and be submitted in the payees’ name.


                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        4
Right to Opt Out of the Settlement.

If you do not want to be bound by the terms of the settlement, including the release below, you may
exclude yourself (“opt out”) by sending written notice of your intention to opt out to the Settlement
Administrator, at its address listed above. The Opt-Out Request must be in writing and include (1) the full
name of the person seeking exclusion; (2) a statement that the person seeking exclusion requests
exclusion from the Class and does not wish to participate in the settlement; and (3) signed by the person
seeking exclusion. Any person who opts out will not be affected by the terms of the Class Settlement.
Any Opt-Out Request must be postmarked no later than _________, 2019.

If you submit a timely and valid written opt out, you will no longer be a member of the Class, and you
will not be eligible to receive any additional money under the Settlement or object to the terms of the
Settlement. However, you will not be bound by the additional release described below, and may pursue
any claims you may have at your own expense, against Defendant.

Right to Object to the Settlement.

Any member of the settlement Class who has not opted out can ask the Court to deny approval of the
settlement by filing an objection. You can’t ask the Court to order a larger settlement; the Court can only
approve or deny the settlement. If the Court denies approval, no additional settlement payments will be
sent out and the lawsuit will continue. If that is what you want to happen, you must object.

You may object to the proposed settlement in writing. You may also appear at the Final Approval
Hearing, either in person or through your attorney. If you appear through your own attorney, you are
responsible for paying that attorney. All written objections and supporting papers must (a) clearly identify
the case and number (Song v. THC-Orange County, Inc., Case No.: 8:17-cv-00965-JLS-DFM), (b) be
submitted to the Court either by mailing them to the Class Action Clerk, United States District Court for
the Central District of California, Southern Division, 411 W. 4th Street, Santa Ana, CA 92701, or by
filing them in person at any location of the United States District Court for the Central District of
California, and (c) be filed or postmarked on or before ___________, 2019. Class Members who fail to
timely mail or file such a written statement of objection shall be foreclosed from making any objection to
this Settlement.

If you first request exclusion from, and opt out of, the settlement and then object, the objections will not
be considered valid. If you object and then request exclusion from, and opt out of the settlement, you will
be deemed to have waived your objection.

Right to Do Nothing.

If you do nothing, and the Court approves the Settlement, you will be bound by the terms of the
Settlement, including all of the releases, but you will not receive any money from the Net Settlement
Fund.




                                      NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                           5
Final Settlement Approval Hearing.

The Court has already approved the PAGA portion of the settlement and has preliminarily approved the
remaining portions of the settlement. To decide whether to give final approval to the remaining portion of
the settlement, and whether to approve Class Counsel’s application for attorneys’ fees and costs, the
Court will hold a Final Approval and Fairness Hearing on [INSERT DATE] at [INSERT TIME] in the
United States District Court for the Central District of California, Southern Division, 411 W. 4th Street,
Santa Ana, CA 92701, in Courtroom 10A, 10th Floor. If you wish to appear at the hearing, you must mail
your written comments pursuant to the procedure described above, no later than [INSERT DATE]. It is
possible that the hearing date or time will be changed, so you should check the Court’s calendar before
attending if you plan to attend. You do not need to appear at the hearing in order to receive your share of
the Net Settlement Fund.

Effect of the Settlement – What is the additional release?

The settlement is intended to settle and fully release and discharge any and all claims against Defendant
and all Released Parties from any and all PAGA Claims and Released Claims (defined below) to the
maximum extent permitted by law. Upon final approval by the Court of this Settlement, and to the
maximum extent permitted by law, all Class Members who do not timely and validly opt out (“Plaintiff
Class Members”) and all persons purporting to act on the Plaintiff Class Members’ behalf or purporting to
assert a claim under or through them, hereby do and shall be deemed to have fully, finally, and forever
released, settled, compromised, relinquished and discharged any and all of the Released Parties of and
from any and all of the following claims that arose at any time between June 6, 2013 through [INSERT
DATE THE PRELIMINARY APPROVAL ORDER IS ENTERED BY THE COURT] to the maximum
extent permitted by law: (a) any claims for unpaid wages (including but not limited to minimum wages,
regular wages and overtime pay), improper itemized wage statements, improper payroll records
maintenance and failure to pay all wages due at the time of termination; (b) any claims under California
Labor Code sections 201 through 203, 226, 510, 558, 1194, 1197, 1197.1 and/or 2698 et seq. and related
provisions contained in the California Wage Orders; the California Business and Professions Code
predicated on such Labor Code sections and California Wage Orders, including but not limited to
Business and Professions Code section 17200 et seq.; and any claims under the Fair Labor Standards Act
for unpaid wages (including but not limited to minimum wages, regular wages and overtime pay),
improper itemized wage statements, improper payroll records maintenance and failure to pay all wages
due at the time of termination; and (c) any claims for damages, penalties, interest, attorney’s fees and
costs, injunctive relief, declaratory relief, restitution, fraudulent business practices, or punitive damages
which were alleged or which could have been alleged based in whole or in part on the factual or legal
allegations and/or claims in the Action, Plaintiff’s May 31, 2017 LWDA Letter and/or Plaintiff’s
[INSERT DATE] Supplemental LWDA Letter. The claims set forth in sections (a)-(c) hereinabove shall
be collectively referred to as the “Released Claims” or “Settled Claims.” As stated earlier, the term
“Released Parties” means THC-Orange County, Inc., THC-Orange County, LLC, Kindred Healthcare,
Inc., Kindred Healthcare Operating, Inc., Kindred Healthcare, LLC, Kindred Healthcare Operating, LLC,
as well as any predecessors including but not limited to First Healthcare, Inc., Vencare, Inc., Ventas, Inc.,
Vencor, Inc., Vencor Healthcare, Inc., Vencor Hospital California, Inc., Vencor Operating, Inc.,
Transitional Hospitals Corporation, a Delaware corporation, Transitional Hospitals Corporation, a Nevada
corporation, LV Acquisition Corp., and all of its/their current and former direct and indirect parents,
subsidiaries, affiliated and related companies and entities, and all of its/their current and former officers,
directors, employees, insurers, reinsurers, attorneys, and agents.

If you are a Class Member and do not elect to properly opt out from the settlement Class, you will be
deemed to have entered into this release and to have released the above-described Released Claims. If the

                                    NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                         6
settlement is approved by the Court and becomes final, the entire settlement will be consummated. If the
settlement is not approved by the Court or does not become final for some other reason, the litigation will
continue as to the non-PAGA claims.

Update to Your Contact Information.

It is your responsibility to keep a current address and telephone number on file with the Settlement
Administrator, to ensure receipt of your Individual Settlement Payment and applicable tax forms if the
settlement is given final approval by the Court. If you change your mailing address, you should promptly
contact the Settlement Administrator and provide the Settlement Administrator your new address and
contact information.

How to Obtain More Information About the Lawsuit or Settlement.

This Notice summarizes the proposed settlement. For the precise terms and conditions of the settlement,
please see the Class Action Settlement Agreement and Stipulation, the Complaints and Plaintiff’s May,
31, 2017 and [INSERT DATE] letters to the LWDA available at www.______________.com, by
contacting Class Counsel at the address or telephone number set forth below, by accessing the Court
docket in this case through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United States
District Court for the Central District of California, United States District Court for the Central District of
California, Southern Division, 411 W. 4th Street, Santa Ana, CA 92701, between 9:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding Court holidays.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE
ABOUT THIS SETTLEMENT OR THE SETTLEMENT PROCESS.

This Notice has been reviewed and approved by the United States District Court for the Central District of
California. If you have any questions regarding the lawsuit or how it affects your rights, please contact the
Settlement Administrator or Class Counsel listed below. Please do not contact the Court.


CLASS COUNSEL

Larry W. Lee                                                  Alex Cha
Diversity Law Group, P.C.                                     J. Edward Kim
515 S. Figueroa Street, Suite 1250                            Law Offices of Alex Cha
Los Angeles, CA 90071                                         1055 W. 7th Street, Floor 28
                                                              Los Angeles, CA 90017
Edward W. Choi
Law Offices of Choi & Associates
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071

FIRMWIDE:161715665.2 091140.1003




                                     NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                          7
                    NOTICE OF PAGA AND CLASS ACTION SETTLEMENT

         UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

 EMMY SONG, as an individual and on behalf of              Case No. 8:17-cv-00965-JLS-DFMx
 all others similarly situated,

                     Plaintiffs,                           NOTICE OF PAGA AND CLASS ACTION
                                                           SETTLEMENT
 v.

THC-ORANGE COUNTY, INC., a California
Corporation; and DOES 1 through 100, inclusive,

                  Defendants.


<<FIRST AND LAST NAME>>
<<ADDRESS>>
<<CITY AND ZIP CODE>>

  TO ALL PERSONS WHO WERE EMPLOYED BY THC-ORANGE COUNTY, INC. AT ANY
  TIME AS NON-EXEMPT EMPLOYEES FROM JUNE 6, 2013 THROUGH AND INCLUDING
[INSERT DATE THE PRELIMINARY APPROVAL ORDER AND ORDER APPROVING PAGA
                  SETTLEMENT IS ENTERED BY THE COURT]

      THIS LEGAL NOTICE MAY AFFECT YOUR RIGHTS, PLEASE READ IT CAREFULLY

IMPORTANT: For those were employed by THC-Orange County, Inc. at any time as non-exempt
employees from May 31, 2016 through and including January 11, 2019, enclosed please find a check
in the amount of [PAGA Settlement Amount]. You are receiving the enclosed check because a court
has approved the release of your claims that you had as an alleged aggrieved employeeunder the
Private Attorneys General Act of 2004 (“PAGA”) and therefore you been deemed a PAGA Releasee
under the terms of an agreement between Defendant (as defined below) and Plaintiff approved by the
Court on [INSERT DATE]. You will have the opportunity to receive additional sums pursuant to this
settlement if you do nothing and thereby elect to release your additional claims. You may also elect to
opt out of this case and release all but your PAGA claims that have already been released. To opt out
you must do so following the instructions below.

History and Summary of Lawsuit

This Notice is to inform you about the settlement of a pending class and representative action lawsuit and
your rights under the terms of the settlement.

This class and representative action lawsuit, entitled Song v. THC-Orange County, Inc., Case No. 8:17-
cv-00965-JLS-DFM (C.D. Cal. 2017), was filed by Emmy Song (“Plaintiff”) alleging that THC-Orange
County, Inc. (“Defendant”) violated applicable provisions of the Labor Code, the Business and
Professions Code and the Industrial Welfare Commission’s (the “IWC”) Wage Orders with respect to
non-exempt employees by doing all of the following: (1) failing to pay minimum wage and overtime for

                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        1
all hours worked; and (2) failing to provide accurate wage statements. The lawsuit further sought
penalties against Defendant for: (3) waiting time penalties; (4) unfair competition; and (5) violations of
the Private Attorneys General Act of 2004 (“PAGA”). The Plaintiff also brought an individual failure to
reimburse (Cal. Labor Code § 2802) claim on behalf of herself. The Plaintiff who filed the lawsuit sought
to pursue the case as a class and/or representative action on behalf of other non-exempt employees,
including you.

Defendant denies all allegations of wrongdoing and maintains that it complied at all times with applicable
laws, rules, and regulations at issue in this litigation.

The Parties engaged in contested litigation, including discovery of hundreds of pages of documents and
payroll for Class Members and PAGA Releasees, reviewed and analyzed sample timekeeper data for
Class Members and PAGA Releasees, engaged in extensive motion practice before the Court, deposed
several persons, and participated in extensive settlement negotiations, including a private mediation.
Those negotiations led to an agreement to settle the case, which was memorialized in a formal Class and
Representative Action Settlement Agreement and Stipulation, which the Court has approved the PAGA
settlement portion and preliminarily approved the class settlement portion. The Court has not ruled on the
merits of the lawsuit.

Who is Affected by this Settlement?

The Settlement affects (1) those individuals who were employed by Defendant as a non-exempt employee
at any time between June 6, 2013 and [INSERT DATE THE PRELIMINARY APPROVAL ORDER IS
ENTERED WITH THE COURT] (the “Class”) and (2) those individuals who were employed by
Defendant as a non-exempt employee at any time between May 31, 2016 and [INSERT DATE OF
SUPPLEMENTAL PAGA LETTER] (the “PAGA Releasees”). The identities of the members of the
Class and PAGA Releasees have been ascertained from records of Defendant. You are receiving this
Notice because such records show that you are a member of the Class and/or PAGA Releasees.

What are the Benefits of Settlement to the Class?

Plaintiff, on one hand, and Defendant, on the other hand, disagree as to whether there is any liability,
including but not limited to: (1) whether the case is appropriate for treatment as a class or representative
action; (2) whether the settlement Class is owed any unpaid wages or penalties; and (3) the amount of
wages or penalties owed, if any. Defendant raised numerous defenses to Plaintiff’s claims and those
defenses could significantly reduce or even eliminate any liability or damages owed to the Class.
Accordingly, there were significant risks to the Class associated with continuing the lawsuit and
significant benefits to settling the lawsuit short of trial. The Settlement was negotiated by the Parties after
thorough examination of time and payroll records. Having considered the benefits and risks associated
with further litigation, counsel for the Plaintiff (“Class Counsel”) determined that settlement of the case
under the terms described in this Notice is a fair and reasonable compromise that is in the best interests of
the Class. Finally, the terms of the Settlement were reviewed by the Court and the Court has approved the
PAGA portion of the Settlement and preliminarily approved the remaining portion of the Settlement as
being fair and reasonable to the members of the Class.

What is the PAGA Settlement and the Purpose of the PAGA Check?

The PAGA Settlement effects those individuals were employed by THC-Orange County, Inc. at any time
as non-exempt employees from May 31, 2016 through and including January 11, 2019 (“PAGA
Releasees”). If you received a check with this Notice, you are a PAGA Releasee.

                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        2
In bringing this lawsuit, Plaintiff is seeking among other things civil penalties pursuant to PAGA, a law
which allows Plaintiff to stand in the shoes of the government and try and recover penalties on the
government’s behalf and on behalf of those employees Plaintiff claims were “aggrieved” by Defendant’s
alleged violation of California Labor laws, including claims for unpaid wages and overtime, inaccurate
wage statements and waiting time penalties in connection with work performed by them during the period
from May 31, 2016 through January 11, 2019.

It is important to note that Defendant denies these claims and it further denies that it owes any penalties to
the government or to you, and assert that it has fully complied with all applicable wage and hours laws.
Nevertheless, to avoid further costs and time in defending the lawsuit, Defendant has settled the case, and
the Court has approved the settlement and release of PAGA Claims described below.

Defendant has agreed to pay a total of $440,000 (“Gross Settlement Fund”) to settle all claims arising out
of the lawsuit. The Court has approved the PAGA portion of the settlement, which is $44,000 of the
Gross Settlement Fund is being paid to resolve the PAGA Claims described below (“PAGA Payment”),
with seventy-five percent (75%) being paid to the California Labor and Workforce Development Agency,
as required by law, and twenty-five percent (25%) being paid to the PAGA Releasees.

For those individuals were employed by THC-Orange County, Inc. at any time as non-exempt employees
from May 31, 2016 through and including January 11, 2019, you are receiving the enclosed check in the
amount of _____ because a court has approved the release of your claims that you had as an alleged
aggrieved employee under PAGA and therefore you have been deemed a PAGA Releasee under the terms
of the settlement agreement approved by the Court on _______. One hundred percent (100%) of this
PAGA payment to you is considered penalties. Your portion of the PAGA Payment is calculated based
on the number of shifts that you worked as a non-exempt employee for Defendant from May 31, 2016 to
[INSERT DATE THE PRELIMINARY APPROVAL ORDER IS ENTERED WITH THE COURT], as
regularly recorded on Defendant’s timekeeping systems then in effect. Where an employee punches out
for greater than three (3) hours and then punches back in, the multiple time periods of being clocked in
shall be treated as different shifts for purposes of determining shifts worked. You may be issued an IRS
Form 1099 for your share of this PAGA Payment.

Any questions regarding the amount of your PAGA Payment Check should be directed to the Settlement
Administrator or Class Counsel at the contact information listed below. You will not be retaliated against
for cashing the check. It is entirely up to you if you cash your check or not. Checks that are not cashed or
negotiated within 90 days of mailing shall be transmitted to the State of California Department of
Industrial Relations Unclaimed Wage Fund and be submitted in the payees’s name. Regardless of what
you do with this check, by law and Court order, your PAGA Claims as described below have been
released.

This PAGA portion of the settlement resolves any and all PAGA claims and recoverable remedies under
PAGA, arising during the period from May 31, 2016 through January 11, 2019, by any PAGA Releasee,
including you. All PAGA Releasees, including you, and all persons purporting to act on the PAGA
Releasees’ behalf or purporting to assert a claim under or through them, hereby do and shall be deemed to
have fully, finally, and forever released, settled, compromised, relinquished and discharged any and all of
the Released Parties of and from any and all PAGA claims premised in whole or in part on any of the
following claims that arose at any time from May 31, 2016 through and including January 11, 2019: (a)
any claims for unpaid wages (including but not limited to minimum wages, regular wages and overtime
pay), improper itemized wage statements, improper payroll records maintenance and failure to pay all
wages due at the time of termination; (b) any claims under California Labor Code sections 201 through
203, 226, 510, 558, 1197, 1197.1, 2698 et seq. and related provisions contained in the California Wage

                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        3
Orders; and the California Business and Professions Code, including but not limited to Business and
Professions Code section 17200 et seq. predicated on such Labor Code sections and California Wage
Orders; and (c) any claims for damages, penalties, interest, attorney’s fees and costs, injunctive relief,
declaratory relief, restitution, fraudulent business practices, or punitive damages which were alleged or
which could have been alleged based in whole or in part on the factual or legal allegations and/or claims
in the Action, Plaintiff’s May 31, 2017 LWDA Letter and/or Plaintiff’s [INSERT DATE] Supplemental
LWDA Letter (collectively, the “PAGA Claims”). “Released Parties” mean THC-Orange County, Inc.,
THC-Orange County, LLC, Kindred Healthcare, Inc., Kindred Healthcare Operating, Inc., Kindred
Healthcare, LLC, Kindred Healthcare Operating, LLC, as well as any predecessors including but not
limited to First Healthcare, Inc., Vencare, Inc., Ventas, Inc., Vencor, Inc., Vencor Healthcare, Inc.,
Vencor Hospital California, Inc., Vencor Operating, Inc., Transitional Hospitals Corporation, a Delaware
corporation, Transitional Hospitals Corporation, a Nevada corporation, LV Acquisition Corp., and all of
its/their current and former direct and indirect parents, subsidiaries, affiliated and related companies and
entities, and all of its/their current and former officers, directors, employees, insurers, reinsurers,
attorneys, and agents. (You may read a fuller description of the types of claims being released by viewing
the Parties’ “Class and Representative Action Settlement Agreement and Stipulation,” the Complaints and
Plaintiff’s letters to the LWDA as noted below.)

What are the Terms of the Remaining Portions of the Settlement?

As stated above, Defendant has agreed to pay a total of $440,000 (“Gross Settlement Fund”) to settle all
claims arising out of the lawsuit and the Court has already approved the PAGA portion of the settlement.
The remaining portion of the settlement is described below.

The remainder of the Gross Settlement Fund will be used to pay all Class Members’ settlement and
release of the Settled Claims described below, claims administration costs, attorneys’ fees for Class
Counsel estimated not to exceed $146,666, an “incentive award” to Plaintiff as the Class Representative
(up to $10,000), and employer’s share of corporate federal, state and/or local taxes that is owed on the
portion of the payments to Plaintiff and Class Members that constitutes wages. The balance of the
settlement – the Net Settlement Fund – will be distributed to Class Members who do not timely and
validly opt out (“Plaintiff Class Members”) in accordance with the Plan of Distribution described below.

In exchange for payment of the remaining portion of the Gross Settlement Fund, Plaintiff has agreed to
dismiss and release all claims of the members of the settlement Class with prejudice, in connection with
only all Class claims which were or could have been asserted in the lawsuit based on the facts alleged in
the Complaint described more fully below. This means that all members of the Class who do not opt out
will be bound by the terms of the settlement, even if they take no action in response to this Notice.
However, if you are a PAGA Releasee, you cannot opt out of the PAGA Payment and release of PAGA
Claims.

The Net Settlement Fund will be distributed according to the Plan of Distribution described below to
members of the Class who do not timely and validly opt out (“Plaintiff Class Members”).

Class Counsel have not yet received any payment for the services that they provided in the litigation on
behalf of the named Plaintiff and the settlement Class, nor have they been reimbursed for their out-of-
pocket expenses incurred on behalf of the Class. Class Counsel will file a motion with the Court to
approve a payment of attorneys’ fees to Class Counsel in an amount not to exceed $146,666, which is
equal to 1/3 of the Gross Settlement Fund, plus reimbursement of the litigation costs they advanced no to
exceed $________, all of which would be paid to Class Counsel from the $440,000 Gross Settlement
Fund. These fees will serve to compensate Class Counsel for their efforts in achieving the settlement for

                                  NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                       4
  the benefit of the Class and for their risk in undertaking this representation on a contingency basis. Class
  Counsel have already spent many hours investigating this case, reviewing payroll and time records
  information provided by Defendant, researching Class Members’ claims, and negotiating this settlement
  for the Class. They will incur additional hours overseeing the final approval and implementing the plan of
  distribution. You have the right to review Class Counsel’s motion for attorneys’ fees and costs, which
  will be filed with the Court.

  Plan of Distribution of the Net Settlement Fund.

  The Net Settlement Fund (the Gross Settlement Amount less actual attorneys’ fees, costs, incentive award
  to Plaintiff, the PAGA Payment, employer’s share of corporate federal, state and/or local taxes and
  settlement administrator costs) will be distributed to all Plaintiff Class Members. Plaintiff Class Members
  consist of those Class Members who do not opt out of the Class Settlement.

  The Net Settlement Fund – which is estimated to be $__, less employer’s share of taxes – will be
  disbursed to the Plaintiff Class Members based on the Plan of Distribution described below and approved
  by the Court.

  Each Plaintiff Class Members shall be entitled to a pro rata portion of the Net Settlement Fund. Individual
  Settlement Payments will be awarded to Plaintiff Class Members from the Net Settlement Fund based on
  the number of shifts as a non-exempt employee for Defendant between June 6, 2013 through [INSERT
  DATE THE PRELIMINARY APPROVAL ORDER IS ENTERED BY THE COURT] (the “Class Shifts
  Worked”) by an individual Plaintiff Class Member divided by the total number of Class Shifts Worked
  by all Plaintiff Class Members, as regularly recorded on Defendant’s timekeeping systems then in effect.
  This formula used to determine Individual Settlement Payments is expressed as follows:

# Class Shifts Worked by Plaintiff Class Member
                                                                  % of Net Settlement Fund Payable to the
   # Class Shifts Worked by All Plaintiff Class       =
                                                                          Plaintiff Class Member
                    Members

  The total Individual Settlement Payment made to each Plaintiff Class Members shall be comprised of
  three amounts: (1) one third designated as wages subject to appropriate withholdings for which an IRS
  Form W-2 will be issued; (2) one third designated as penalties for which an IRS Form 1099 Misc. may be
  issued; and (3) one third designated as interest for which an IRS Form 1099 Misc. may be issued.
  Applicable income taxes and applicable payroll taxes will be withheld for the one third portion of the
  Individual Settlement Payment designated as wages to each Plaintiff Class Members.

  Based on our records, you performed work as a non-exempt employee for THC-Orange County, Inc. for
  ___ shifts between June 6, 2013 and [INSERT DATE THE PRELIMINARY APPROVAL ORDER IS
  ENTERED BY THE COURT] , and your estimated share of the Net Settlement Fund is $______. Where
  an employee punches out for greater than three (3) hours and then punches back in, the multiple time
  periods of being clocked in shall be treated as different shifts for purposes of determining shifts worked.
  If you disagree with the number of shifts you worked, you may submit a written challenge. For the
  challenge to be deemed valid, it must include: (i) the full name of the person making the challenge; (ii) a
  statement that the person seeking the challenge are seeking to challenge the estimated Individual
  Settlement Payment set forth in the Class Notice; (iii) state the number of shifts the person seeking the
  challenge believe he or she has worked between June 6, 2013 and [INSERT DATE OF PRELIMINARY
  APPROVAL]; and (iv) the person seeking the challenge must sign the document. You may attach any
  and all documents that support your claim (such as paystubs, cancelled checks, etc.). All such challenges
  must be mailed to the Settlement Administrator with a postmark date on or before [INSERT DATE].
  Please be advised that the number of shifts stated in this Notice is presumed to be correct unless the

                                     NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                          5
documents you submit prove otherwise. Further, while such challenge may affect the amount you receive
from the Net Settlement Fund, it will not affect the amount you have received as your share of the PAGA
Payment.

Designated Class Settlement Administrator.

The Settlement Administrator, as agreed upon by the Parties and approved by the Court, is [INSERT
NAME OF ADMINISTRATOR] and their mailing address and contact information are:


                     [INSERT NAME, ADDRESS AND TELEPHONE NUMBER]

ALL CHALLENGES AND REQUESTS TO OPT OUT MUST BE MAILED TO [INSERT NAME OF
ADMINISTRATOR]’S ADDRESS LISTED ABOVE. ALSO, ALL QUESTIONS AND INQUIRIES
REGARDING ADMINISTRATION OF THE SETTLEMENT MAY BE DIRECTED TO [INSERT
NAME OF ADMINISTRATOR].

How to Receive Your Portion of the Net Settlement Fund.

In order to receive your portion of the Net Settlement Fund, you do not need to take any action (except
to notify the Settlement Administrator identified above if your address has changed, so that your check
will be mailed to your new address).

Under the schedule contemplated by the Parties, the earliest possible date that settlement checks for the
Individual Settlement Payments could possibly be mailed is ___________, 2019, and the date could very
well be later than that. If you have any questions regarding the settlement or the payment process, please
call the Settlement Administrator or the attorneys listed below. Please do not call the Court. It is expected
that you will be mailed a check by about ___________, 2019 if the settlement is finally approved, and
that the Settlement Administrator will calculate the amount of your settlement check pursuant to the Plan
of Distribution after the case has been finally approved by the Court and become effective.

Upon receipt of your settlement check, it will be your responsibility to cash the check before the
expiration date of the check (ninety days from the check’s issuance). Checks that are not cashed or
negotiated with 90 days of mailing shall be transmitted to the State of California Department of Industrial
Relations Unclaimed Wage Fund and be submitted in the payees’ name.

Right to Opt Out of the Settlement.

PAGA Releasees will not have the opportunity to opt out of the PAGA payment and/or release of PAGA
Claims. However, if you do not want to be bound by the remaining terms of the settlement, including the
additional release below, you may exclude yourself (“opt out”) by sending written notice of your intention
to opt out to the Settlement Administrator, at its address listed above. The Opt-Out Request must be in
writing and include (1) the full name of the person seeking exclusion; (2) a statement that the person
seeking exclusion requests exclusion from the Class and does not wish to participate in the settlement;
and (3) signed by the person seeking exclusion. Any person who opts out will not be affected by the terms
of the Class Settlement. PAGA Releasees will be bound by the release of PAGA Claims even if they
submit an Opt-Out Request. Any Opt-Out Request must be postmarked no later than _________, 2019.

If you submit a timely and valid written opt out, you will no longer be a member of the Class, and you
will not be eligible to receive any additional money under the Settlement or object to the terms of the


                                      NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                           6
Settlement. However, you will not be bound by the additional release described below, and may pursue
any claims you may have at your own expense, against Defendant. PAGA Releasees will be bound by the
release of PAGA Claims even if they submit an Opt-Out Request.

Right to Object to the Settlement.

Any member of the settlement Class who has not opted out can ask the Court to deny approval of the
settlement by filing an objection. You can’t ask the Court to order a larger settlement; the Court can only
approve or deny the settlement. If the Court denies approval, no additional settlement payments will be
sent out and the lawsuit will continue. If that is what you want to happen, you must object.

You may object to the proposed settlement in writing, except you may not object to the PAGA Payment
and release of PAGA Claims. You may also appear at the Final Approval Hearing, either in person or
through your attorney. If you appear through your own attorney, you are responsible for paying that
attorney. All written objections and supporting papers must (a) clearly identify the case and number (Song
v. THC-Orange County, Inc., Case No.: 8:17-cv-00965-JLS-DFM), (b) be submitted to the Court either
by mailing them to the Class Action Clerk, United States District Court for the Central District of
California, Southern Division, 411 W. 4th Street, Santa Ana, CA 92701, or by filing them in person at
any location of the United States District Court for the Central District of California, and (c) be filed or
postmarked on or before ___________, 2019. Class Members who fail to timely mail or file such a
written statement of objection shall be foreclosed from making any objection to this Settlement.

If you first request exclusion from, and opt out of, the settlement and then object, the objections will not
be considered valid. If you object and then request exclusion from, and opt out of the settlement, you will
be deemed to have waived your objection.

Right to Do Nothing.

If you do nothing, and the Court approves the Settlement, you will be bound by the terms of the
Settlement, including all of the releases, but you will not receive any money from the Net Settlement
Fund.

Final Settlement Approval Hearing.

The Court has already approved the PAGA portion of the settlement and has preliminarily approved the
remaining portions of the settlement. To decide whether to give final approval to the remaining portion of
the settlement, and whether to approve Class Counsel’s application for attorneys’ fees and costs, the
Court will hold a Final Approval and Fairness Hearing on [INSERT DATE] at [INSERT TIME] in the
United States District Court for the Central District of California, Southern Division, 411 W. 4th Street,
Santa Ana, CA 92701, in Courtroom 10A, 10th Floor. If you wish to appear at the hearing, you must mail
your written comments pursuant to the procedure described above, no later than [INSERT DATE]. It is
possible that the hearing date or time will be changed, so you should check the Court’s calendar before
attending if you plan to attend. You do not need to appear at the hearing in order to receive your share of
the Net Settlement Fund.

Effect of the Settlement – What is the additional release?

The settlement is intended to settle and fully release and discharge any and all claims against Defendant
and all Released Parties from any and all PAGA Claims and Released Claims (defined below) to the
maximum extent permitted by law. As of the Effective Date , and to the maximum extent permitted by


                                     NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                          7
law, all Class Members who do not timely and validly opt out (“Plaintiff Class Members”) and all persons
purporting to act on the Plaintiff Class Members’ behalf or purporting to assert a claim under or through
them, hereby do and shall be deemed to have fully, finally, and forever released, settled, compromised,
relinquished and discharged any and all of the Released Parties of and from any and all of the following
claims that arose at any time between June 6, 2013 through [INSERT DATE THE PRELIMINARY
APPROVAL ORDER IS ENTERED BY THE COURT] to the maximum extent permitted by law:
(a) any claims for unpaid wages (including but not limited to minimum wages, regular wages and
overtime pay), improper itemized wage statements, improper payroll records maintenance and failure to
pay all wages due at the time of termination; (b) any claims under California Labor Code sections 201
through 203, 226, 510, 558, 1194, 1197, 1197.1 and/or 2698 et seq. and related provisions contained in
the California Wage Orders; the California Business and Professions Code predicated on such Labor
Code sections and California Wage Orders, including but not limited to Business and Professions Code
section 17200 et seq.; and any claims under the Fair Labor Standards Act for unpaid wages (including but
not limited to minimum wages, regular wages and overtime pay), improper itemized wage statements,
improper payroll records maintenance and failure to pay all wages due at the time of termination; and (c)
any claims for damages, penalties, interest, attorney’s fees and costs, injunctive relief, declaratory relief,
restitution, fraudulent business practices, or punitive damages which were alleged or which could have
been alleged based in whole or in part on the factual or legal allegations and/or claims in the Action,
Plaintiff’s May 31, 2017 LWDA Letter and/or Plaintiff’s [INSERT DATE] Supplemental LWDA Letter.
The claims set forth in sections (a)-(c) hereinabove shall be collectively referred to as the “Released
Claims” or “Settled Claims.” As stated earlier, the term “Released Parties” means THC-Orange County,
Inc., THC-Orange County, LLC, Kindred Healthcare, Inc., Kindred Healthcare Operating, Inc., Kindred
Healthcare, LLC, Kindred Healthcare Operating, LLC, as well as any predecessors including but not
limited to First Healthcare, Inc., Vencare, Inc., Ventas, Inc., Vencor, Inc., Vencor Healthcare, Inc.,
Vencor Hospital California, Inc., Vencor Operating, Inc., Transitional Hospitals Corporation, a Delaware
corporation, Transitional Hospitals Corporation, a Nevada corporation, LV Acquisition Corp., and all of
its/their current and former direct and indirect parents, subsidiaries, affiliated and related companies and
entities, and all of its/their current and former officers, directors, employees, insurers, reinsurers,
attorneys, and agents.

If you are a Class Member and do not elect to properly opt out from the settlement Class, you will be
deemed to have entered into this release and to have released the above-described Released Claims.
However, if you are a PAGA Releasee, you will still be bound by the release of the PAGA Claims
regardless of whether or not you opt out of the Class or cash the enclosed check. If the settlement is
approved by the Court and becomes final, the entire settlement will be consummated. If the settlement is
not approved by the Court or does not become final for some other reason, the litigation will continue as
to the non-PAGA claims.

Update to Your Contact Information.

It is your responsibility to keep a current address and telephone number on file with the Settlement
Administrator, to ensure receipt of your Individual Settlement Payment and applicable tax forms if the
settlement is given final approval by the Court. If you change your mailing address, you should promptly
contact the Settlement Administrator and provide the Settlement Administrator your new address and
contact information.

How to Obtain More Information About the Lawsuit or Settlement.

This Notice summarizes the proposed settlement. For the precise terms and conditions of the settlement,
please see the Class Action Settlement Agreement and Stipulation, the Complaints and Plaintiff’s May,

                                   NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                        8
31, 2017 and [INSERT DATE] letters to the LWDA available at www.______________.com, by
contacting Class Counsel at the address or telephone number set forth below, by accessing the Court
docket in this case through the Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the Court for the United States
District Court for the Central District of California, United States District Court for the Central District of
California, Southern Division, 411 W. 4th Street, Santa Ana, CA 92701, between 9:00 a.m. and 4:00 p.m.,
Monday through Friday, excluding Court holidays.

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE
ABOUT THIS SETTLEMENT OR THE SETTLEMENT PROCESS.

This Notice has been reviewed and approved by the United States District Court for the Central District of
California. If you have any questions regarding the lawsuit or how it affects your rights, please contact the
Settlement Administrator or Class Counsel listed below. Please do not contact the Court.


CLASS COUNSEL

Larry W. Lee                                                  Alex Cha
Diversity Law Group, P.C.                                     J. Edward Kim
515 S. Figueroa Street, Suite 1250                            Law Offices of Alex Cha
Los Angeles, CA 90071                                         1055 W. 7th Street, Floor 28
                                                              Los Angeles, CA 90017
Edward W. Choi
Law Offices of Choi & Associates
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071


FIRMWIDE:161701896.2 091140.1003




                                     NOTICE OF PAGA AND CLASS ACTION SETTLEMENT
                                                          9
    
    
    
    
    
    
    
    
    
(;+,%,7
 1   LARRY W. LEE, Bar No. 228175
     lwlee@diversitylaw.com
 2   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa St., Suite 1250
 3   Los Angeles, CA 90071
     Telephone: 213.488.6555
 4   Facsimile: 213.488.6554
 5   EDWARD W. CHOI, Bar No. 211334
     edward.choi@calaw.biz
 6   LAW OFFICES OF CHOI & ASSOCIATES
     515 S. Figueroa St., Suite 1250
 7   Los Angeles, CA 90071
     Telephone: 213.381.1515
 8   Facsimile: 213.465.4885
 9   ALEX CHA, Bar No. 208051
     alex@alexchalaw.com
10   J. EDWARD KIM, Bar No. 282787
     edward@alexchalaw.com
11   LAW OFFICES OF ALEX CHA
     1055 W 7th St., Fl. 28
12   Los Angeles, CA 90017
     Telephone: 213.351.3513
13   Facsimile: 213.351.3514
14   Attorneys for Plaintiff and the Class
     *** Additional Plaintiff’s Counsel on Next Page
15
16                           UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18                                  SOUTHERN DIVISION
19   EMMY SONG, as an individual and on         Case No. 8:17-cv-00965-JLS-DFMx
     behalf of all others similarly situated,
20                                              ASSIGNED FOR ALL PURPOSES TO
                     Plaintiffs,                JUDGE JOSEPHINE L. STATON
21
     v.                                         [PROPOSED] ORDER APPROVING
22                                              PAGA SETTLEMENT,
     THC-ORANGE COUNTY, INC., a                 CERTIFYING SETTLEMENT
23                                              CLASS AND PRELIMINARILY
     California Corporation; and DOES 1         APPROVING CLASS
24   through 100, inclusive,                    SETTLEMENT
25                   Defendants.
26
27
28
 1         This matter came on for hearing on March 1, 2019, on Plaintiff Emmy Song’s
 2   (“Plaintiff” or “Class Representative”) unopposed Motion for Preliminary Approval of
 3   Class Action Settlement and Approval of PAGA Settlement in this action on the terms
 4   set forth in the Class and Representative Action Settlement Agreement and Stipulation
 5   (the “Settlement Agreement”). 1 Having fully considered the papers submitted in
 6   support of the motion and having carefully analyzed the Settlement Agreement and in
 7   recognition of the Court's duty to make a preliminary determination as to the
 8   reasonableness of a proposed class action settlement, the Court hereby GRANTS
 9   Plaintiff’s motion as follows:
10         BACKGROUND OF THE LAWSUIT
11         1.     This class and PAGA action lawsuit alleges the following causes of
12   action against Defendant THC-Orange County, Inc. (“Defendant”): (1) failure to pay
13   minimum and overtime wages (Cal. Labor Code §§ 510, 558, 1194, 1197, 1197.1);
14   (2) failure to provide accurate wage statements (Cal. Labor Code § 226); (3) violations
15   of the Unfair Practices Act (Cal. Bus. & Prof. Code §§ 17200, et seq.) and; (4) waiting
16   time penalties (Cal. Labor Code §§ 201-203). Additionally, Plaintiff brought an
17   individual failure to reimburse (Cal. Labor Code § 2802) claim on behalf of herself.
18         2.     On or about May 31, 2017, Plaintiff provided written notice to the
19   California Labor and Workforce Development Agency (“LWDA”) pursuant to the
20   Private Attorneys General Act of 2004 (Cal. Labor Code §§ 2698 et seq.) (“Plaintiff’s
21   May 31, 2017 LWDA Letter”) and, following the expiration of the statutory waiting
22   period, Plaintiff filed the First Amended Class Action Complaint on October 2, 2017,
23   re-alleging each of the causes of action in the original complaint and alleging the
24   following additional cause of action: (6) violations of the Private Attorneys General
25   Act of 2004 (“PAGA”) (Cal. Labor Code §§ 2698, et seq.). Thereafter, on or about
26   1
       All capitalized terms appearing in this Order that are not defined herein shall have
27   the meanings assigned to them in the Parties’ Class Action Settlement Agreement and
28   Stipulation.

     PRELIM. APPROVAL ORDER                   2.     Case No. 8:17-cv-00965-JLS-DFMx
 1   January 11, 2019, Plaintiff provided a supplemental notice to the LWDA (“Plaintiff’s
 2   January 11, 2019 Supplemental LWDA Letter”).
 3         3.    After the Complaint was filed, the Parties participated in extensive
 4   settlement negotiations including, without limitation, mediation before Robert Kaplan,
 5   Esq., a mediator who specializes in wage and hour mediations. The negotiations were
 6   conducted after the Parties engaged in extensive and contested litigation, including
 7   discovery of hundreds of pages of documents and payroll records for Class Members
 8   and PAGA Releasees, reviewed and analyzed timekeeper data for Class Members an
 9   PAGA Releasees, engaged in extensive motion practice before the Court, and deposed
10   Plaintiff and Defendant’s Rule 30(b)(6) Person Most Knowledgeable, covering a
11   myriad of topics, including Defendant’s practice and procedures regarding recording
12   hours worked, payment of wages, rounding, itemized wage statements, and calculation
13   and payment of overtime and minimum wages
14         4.    The Parties negotiated and executed the Settlement Agreement, filed with
15   the Court on January 11, 2019. The Settlement Agreement provides for the full
16   settlement and release of all PAGA, class and representative claims encompassed by
17   the Complaint and the First Amended Complaint, as well as Plaintiff’s May 31, 2017
18   LWDA Letter and Plaintiff’s January 11, 2019 Supplemental LWDA Letter, and
19   otherwise sets forth the terms of the proposed Settlement which is before the Court for
20   approval. Defendant continues to deny all allegations of wrongdoing, and does not
21   admit or concede that it has, in any manner, violated the California Labor Code, the
22   California Unfair Competition Law, any Wage Orders, the Fair Labor Standards Act
23   or any other law. Defendant also denies that this case is appropriate for class action
24   treatment other than for purposes of settlement.
25         CERTIFICATION OF SETTLEMENT CLASS
26         5.     On August 8, 2018, the Court entered an Order certifying the following
27   classes: (1) The Rounding Class defined as all current and former California non-
28   exempt employees of Defendant who worked at any time during the period of June 6,
     PRELIM. APPROVAL ORDER                   3.        Case No. 8:17-cv-00965-JLS-DFMx
 1   2013 through the present [i.e., August 8, 2018]; and (2) The Wage Statement Class
 2   defined as all current and former California non-exempt employees of Defendant who
 3   received wage statements for overtime wages at any time from June 6, 2016, through
 4   the present [i.e., August 8, 2018].
 5         6.     Based on the findings and conclusions set forth below in Subparagraphs
 6   (a)-(e), the Court determines that this case meets the requirements for certification of a
 7   class under Rule 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure for
 8   purposes of settlement, and hereby orders that this case is certified as a class action,
 9   for purposes of settlement only, on behalf of the following class, which is broader than
10   the classes certified by the Court on August 8, 2018: “All persons who were employed
11   by THC-Orange County, Inc. at any time as non-exempt employees from June 6, 2013
12   through and including the date the Preliminary Approval Order and Order Approving
13   PAGA Settlement is entered by the Court.”
14         7.     The findings and conclusions that follow are based on the Court's
15   consideration of: the allegations, information, arguments, and authorities cited in the
16   Motion and supporting memorandum and declaration; the allegations, information,
17   arguments, and authorities provided in connection with the Complaints filed in this
18   case; Defendant’s agreement, for settlement purposes only, not to oppose certification
19   of the settlement class specified in the Settlement Agreement; the terms of the
20   Settlement; and the elimination of the need, on account of the Settlement, for the
21   Court to consider any potential trial manageability issues that might otherwise bear on
22   the propriety of class certification.
23                a.     Numerosity. The Court finds that the Class is so numerous that
24   joinder of all members is impracticable because there are approximately 5,065 Class
25   Members as of September 2018. Class Members' identities can be ascertained from
26   Defendant’s records.
27                b.     Common Questions of Law or Fact. The Court finds that, for
28   purposes of this settlement only, there are questions of law or fact common to the
     PRELIM. APPROVAL ORDER                    4.      Case No. 8:17-cv-00965-JLS-DFMx
 1   Class, including but not limited to: whether Defendant has violated California Labor
 2   Code §§ 510, 558, 1194, 1197 and 1197.1 by failing to pay all wages owed (including
 3   minimum and overtime wages); whether Defendant violated California Labor Code §
 4   226 by failing to provide accurate wage statements; whether Defendant is liable for
 5   waiting time penalties pursuant to California Labor Code §§ 201-203; whether
 6   Defendant violated California Labor Code § 558; and whether Defendant violated
 7   California Business and Professions Code § 17200, et seq.
 8                c.    Typicality of the Representative Plaintiff's Claims. The Court finds
 9   that, for purposes of this settlement only, the claims of Plaintiff Emmy Song
10   ("Representative Plaintiff") are typical of the claims of the Class, in that her claims
11   arise from the same alleged events and course of conduct as the claims of the Class,
12   and are based on the same legal theories.
13                d.    Fair and Adequate Representation of the Class's Interests. On
14   August 8, 2018, the Court issued an Order in which Plaintiff was appointed as the
15   class representative for the classes certified on that date. The Court further finds that,
16   for purposes of this settlement only, the Representative Plaintiff will fairly and
17   adequately represent the Class's interests, in that the Representative Plaintiff for
18   purposes of this settlement has the same interests as all members of the Class, has
19   diligently and zealously prosecuted this action to date, and is represented by
20   experienced and competent attorneys who have the resources necessary to represent
21   the Class. The Court hereby appoints Plaintiff as the Class Representative of this
22   Class, for settlement purposes only, under Rule 23 of the Federal Rules of Civil
23   Procedure.
24                e.    Predominance and Superiority of the Class Action Procedure. The
25   Court concludes that with respect to the proposed Class, for purposes of this
26   settlement only, the requirements of Federal Rule of Civil Procedure 23(b)(3) are
27   satisfied because questions of law and fact common to Class Members predominate
28   over any questions affecting only individual members and that a settlement class is
     PRELIM. APPROVAL ORDER                      5.    Case No. 8:17-cv-00965-JLS-DFMx
 1   superior to other available methods for the fair and efficient adjudication of the
 2   controversy.
 3         8.       Appointment of Class Counsel. On August 8, 2018, the Court issued an
 4   Order in which Plaintiff Larry W. Lee and Mai Tulyathan of Diversity Law Group,
 5   P.C., Edward W. Choi of Law Offices of Choi & Associates, and Alex Cha and J.
 6   Edward Kim of Law Offices of Alex Cha were appointed as counsel for the classes
 7   certified on that date.     The Court hereby further appoints, for purposes of this
 8   settlement only, Larry W. Lee and Mai Tulyathan of Diversity Law Group, P.C.,
 9   Edward W. Choi of Law Offices of Choi & Associates, and Alex Cha and J. Edward
10   Kim of Law Offices of Alex Cha as counsel for the settlement Class ("Class
11   Counsel"). In making this appointment, the Court has considered that Class Counsel
12   has performed extensive work to date in identifying and investigating potential claims
13   in the action; that Class Counsel have extensive experience in handling class and
14   representative actions and the types of claims asserted in this action; that Class
15   Counsel is very knowledgeable of the applicable law; and that Class Counsel have
16   committed and will continue to commit adequate resources to representing the Class.
17         9.       Appointment of Settlement Administrator. The Court appoints RG2 as
18   the Settlement Administrator.
19         PRELIMINARY APPROVAL OF CLASS SETTLEMENT
20         10.      The Court has reviewed the terms of the Settlement and the description of
21   the Settlement set forth in Plaintiff's moving papers. Based on that review, the Court
22   concludes that the Class Settlement has no obvious deficiency, appears to be fair,
23   reasonable, and adequate, and is within the range of possible settlement approval such
24   that notice of the proposed class settlement to the Class is appropriate.
25         11.      The Court has read and considered the declarations in support of the
26   motion for preliminary approval. Based on the Court's review of the declarations, the
27   Court finds that the Settlement was negotiated at arms-length and is not collusive. The
28   Court further finds that Class Counsel were adequately informed about the strengths
     PRELIM. APPROVAL ORDER                    6.      Case No. 8:17-cv-00965-JLS-DFMx
 1   and risks of the Class's case when they entered into the Settlement, and that they
 2   entered into the Settlement only after conducting extensive informal and formal
 3   discovery and investigation, which included interviewing Plaintiff and other current
 4   and former employees of Defendant in California, reviewing and analyzing extensive
 5   time and payroll data for the Class produced by Defendant in the course of discovery,
 6   deposing Defendant’s Rule 30(b)(6) Person Most Knowledgeable, covering a myriad
 7   of topics, including Defendant’s practice and procedures regarding recording hours
 8   worked, payment of wages, rounding, itemized wage statements, and calculation and
 9   payment of overtime and minimum wages, and estimating potential Class recoveries
10   on a per shift basis thereon.
11         12.    As to the proposed distribution plan for the Net Settlement Fund
12   ("Distribution Plan") set forth in the Agreement, the Court has read and considered the
13   declarations and finds that the proposed Distribution Plan does not improperly grant
14   preferential treatment to any segment of the Class. The Plan is rationally and
15   reasonably related to the relative strengths and weaknesses of the claims asserted and
16   the associated potential recoveries.
17         13.    The Court further finds on a preliminary basis that the payment of the
18   Incentive Award of $10,000 to the Representative Plaintiff contemplated by the
19   Settlement is proper, fair, and reasonable in consideration of the facts that the
20   Representative Plaintiff spent significant amounts of time assisting Class Counsel in
21   investigating and preparing the Class's claims, searching for and producing
22   documents, and that the Representative Plaintiff provided an extensive individual
23   release to Defendant, in addition to the releases provided by all Plaintiff Class
24   Members.
25         14.    Accordingly, the Court hereby GRANTS preliminary approval to the
26   Class Settlement.
27         APPROVAL OF THE PAGA SETTLEMENT
28         15.    The Court hereby grants approval of the PAGA Settlement, including the
     PRELIM. APPROVAL ORDER                   7.     Case No. 8:17-cv-00965-JLS-DFMx
 1   settlement and release of the PAGA Claims, as defined in the Settlement Agreement,
 2   and the payment of Forty-Four Thousand Dollars ($44,000) from the Gross Settlement
 3   Fund to resolve the PAGA Claims (“PAGA Payment”). Within thirty (35) calendar
 4   days of this Order, Defendant shall transmit the PAGA Payment to the Settlement
 5   Administrator, and on the Mailing Date, the Settlement Administrator shall pay
 6   seventy-five percent (75%) of the PAGA Payment, or Thirty-Three Thousand Dollars
 7   ($33,000), to the State of California Labor and Workforce Development Agency
 8   (“LWDA”), and twenty-five percent (25%) of the PAGA Payment, or Eleven
 9   Thousand Dollars ($11,000), to the PAGA Releasees. PAGA Releasees will not have
10   the opportunity to opt out of, or object to the PAGA Payment and settlement and
11   release of the PAGA Claims, and shall be paid their portion of the PAGA Payment on
12   a pro rata, based on the number of PAGA Shifts Worked, as a fraction of the total
13   Shifts Worked by all PAGA Releasees. The payment to each PAGA Releasee shall be
14   made in the form of a check to be mailed to each of them with the Class Notice on the
15   Mailing Date.
16         16.    If final approval of the Class Settlement is not granted by the Court,
17   Class Counsel may request that the Court approve an award of attorneys’ fees in an
18   amount not to exceed $22,000, and recovery of actual costs not to exceed $8,000 in
19   connection with the PAGA Settlement.
20         17.    Any PAGA Payment Check that is not cashed within 90 days shall
21   escheat to the State of California Department of Industrial Relations’ Unclaimed
22   Wage Fund and be in the name of the PAGA Releasee Member who is the payee of
23   the check.
24         18.    All PAGA Claims are hereby dismissed with prejudice as to the Plaintiff
25   and all PAGA Releasees. The claims in this Action and the PAGA Claims of each
26   PAGA Releasee against Defendant, and against any and all of the Released Parties as
27   defined in the Settlement Agreement, are fully, finally, and forever released,
28   relinquished and discharged pursuant to the terms of the Settlement Agreement. All
     PRELIM. APPROVAL ORDER                  8.     Case No. 8:17-cv-00965-JLS-DFMx
 1   PAGA Releasees are permanently enjoined from pursuing or seeking to reopen, any of
 2   the PAGA Claims, as defined in the Settlement Agreement to the maximum extent
 3   permitted by law.
 4         APPROVAL OF CLASS NOTICES
 5         19.    Plaintiff has submitted for the Court's approval proposed forms of Class
 6   Notices, one directed to Class Members who are also PAGA Releasees and one
 7   directed to Class Members who are not PAGA Releasees, that have been jointly
 8   agreed upon by the Parties (see Settlement Agreement, Exh. 1). The proposed Class
 9   Notices appear to be the best notice practical under the circumstances and appear to
10   allow Class Members a full and fair opportunity to consider the proposed Settlement
11   and develop a response. The Parties' proposed plan for distributing the Class Notices
12   set forth in the Settlement Agreement likewise appears to be a method that is
13   reasonably calculated to reach all members of the Class who would be bound by the
14   Settlement. Under this plan, a Settlement Administrator will distribute the Class
15   Notice to Class Members (and the PAGA Payment Check to the extent the Class
16   Member is a PAGA Releasee) by U.S. First Class Mail. There appears to be no
17   additional method of distribution that would be reasonably likely to result in the
18   receipt of notice by Class Members who may otherwise not receive notice pursuant to
19   the proposed distribution plan.
20         20.    Accordingly, the Court HEREBY ORDERS that the Parties' proposed
21   forms and manner of distributing notice to the Class is approved. The Court directs the
22   mailing of the Class Notices by first-class mail to the Class Members in accordance
23   with the Implementation Schedule set forth below. The Court finds the dates and
24   process selected for the mailing and distribution of the Notice, as set forth in the
25   Implementation Schedule and the Settlement Agreement, meet the requirements of
26   due process and provide the best notice practicable under the circumstances and shall
27   constitute due and sufficient notice to all persons entitled thereto.
28         21.    The Court orders the following Implementation Schedule for further
     PRELIM. APPROVAL ORDER                     9.      Case No. 8:17-cv-00965-JLS-DFMx
 1   proceedings:
 2                  a.   Within thirty (30) days from the entry of this Preliminary Approval
 3   Order and Approval of PAGA Settlement, Defendant shall provide to the Settlement
 4   Administrator in an electronic format reasonably acceptable to the Settlement
 5   Administrator a list of Class Members and PAGA Releasees that identifies for each of
 6   them: 1) his/her name; 2) his/her Social Security Number; 3) his/her last-known
 7   address; 4) his/her last-known personal telephone number (if known); and 5) his/her
 8   total number of Class Shifts Worked and PAGA Shifts Worked during the Settlement
 9   Period.
10                  b.   Within twenty (20) days after the Settlement Administrator
11   receives the list of Class Members/PAGA Releasees, the Settlement Administrator
12   shall transmit via regular United States First Class Mail the Class Notice to each Class
13   Member with the PAGA Payment Check if the Class Member is a PAGA Releasee.
14   The Settlement Administrator shall conduct one additional address search/check for
15   any Class Notice and PAGA Payment Check returned by the Post Office as
16   “undeliverable.” If an updated address is found, the Settlement Administrator shall
17   promptly re-mail the Class Notice and PAGA Payment Check to that address one
18   time. The Settlement Administrator will use appropriate skip tracing searches to
19   increase the likelihood of delivery of the Class Notice and PAGA Payment Check,
20   including one address confirmation/update of all Class Members prior to the initial
21   mailing. The Settlement Administrator shall not perform more than one re-mailing to
22   any Class Member. It shall be conclusively presumed that each and every Class
23   Member whose Class Notice and PAGA Payment Check are not returned to the
24   Settlement Administrator as undeliverable within thirty (30) calendar days after the
25   Mailing Date has received the Class Notice and PAGA Payment Check.
26                  c.   Any challenges/disputes concerning Shifts Worked and/or
27   estimated Individual Settlement Payment must be completed and postmarked on or
28   before the expiration of the Notice Period and returned to the Settlement
     PRELIM. APPROVAL ORDER                   10.    Case No. 8:17-cv-00965-JLS-DFMx
 1   Administrator, in compliance with the terms of the Settlement Agreement and Class
 2   Notice.
 3                 d.   Requests for exclusion from the Settlement must be postmarked on
 4   or before the expiration of the Notice Period and returned to the Settlement
 5   Administrator, in compliance with the terms of the Settlement Agreement and Class
 6   Notice. Any Class Member may seek exclusion from the Settlement, except the
 7   PAGA portion of the settlement as provided in the Settlement Agreement. Requests
 8   for exclusion that do not comply with this paragraph and the requirements set forth in
 9   the Settlement Agreement and Class Notice shall not be effective.
10                 e.   Objections to the Class Settlement must be filed with the Court by
11   the close of the Notice Period in compliance with the terms of the Settlement
12   Agreement and Class Notice. Objections must state the specific grounds on which
13   they are being made and include all supporting facts. If an objector intends to appear
14   at the Final Approval Hearing, either in person or through an attorney, the objector
15   must file and serve with the objection a notice of intention to appear at the Final
16   Approval Hearing. Objections that do not comply with this paragraph and the
17   requirements set forth in the Settlement Agreement and Class Notice shall not be
18   considered.
19         FINAL APPROVAL HEARING RE CLASS SETTLEMENT
20         22.     A Final Approval and Fairness Hearing on the separate questions of
21   whether (i) the proposed Class Settlement, (ii) the proposed award of Class Counsel’s
22   Fees and Expenses to Class Counsel, and (iii) the proposed Class Representative's
23   Incentive Award should be finally approved as fair, reasonable, and adequate as to the
24   members of the Class is scheduled for ____ a.m./p.m. on _________, 2019, which is
25   more than 130 days after the Motion for Preliminary Approval was filed, in the
26   Courtroom of the Honorable Josephine L. Staton. All briefs and materials in support
27   of an Order granting Final Approval of the Class Settlement, an Order granting Class
28   Counsel's attorneys' fees and costs, and an Order granting the Class Representative's
     PRELIM. APPROVAL ORDER                  11.    Case No. 8:17-cv-00965-JLS-DFMx
 1   Incentive Award shall be filed and served by ________________, 2019.
 2           23.      If, for any reason, the Court does not execute and file an Order of Final
 3   Approval, or if the Effective Date of the Settlement does not occur for any reason, the
 4   Settlement Agreement and the proposed Settlement that is the subject of this Order,
 5   and all evidence and proceedings had in conjunction therewith, shall be without
 6   prejudice to the status quo ante rights of the Parties to the litigation, as more
 7   specifically set forth in the Settlement Agreement.
 8           24.      This Order, the Settlement Agreement, and all papers related thereto, are
 9   not, and shall not be construed to be, an admission by Defendant of any liability,
10   claim or wrongdoing whatsoever, and shall not be offered as evidence of any such
11   liability, claim or wrongdoing or the appropriateness of class certification in the non-
12   settlement context in this Action or in any other proceeding.
13           25.      Pending further order of this Court, all proceedings in this matter other
14   than those contemplated herein and in the Settlement Agreement are stayed.
15           26.      This Court reserves the right to adjourn or continue the Final Approval
16   Hearing from time to time without further notice to Class Members.
17           IT IS SO ORDERED.
18
19   Dated: _________________, 2019            ________________________________
                                               HON. JOSEPHINE L. STATON
20                                             UNITED STATES DISTRICT COURT
21                                             JUDGE
     FIRMWIDE:161015994.2 091140.1003
22
23
24
25
26
27
28
     PRELIM. APPROVAL ORDER                      12.     Case No. 8:17-cv-00965-JLS-DFMx
(;+,%,7
 1   LARRY W. LEE, Bar No. 228175
     lwlee@diversitylaw.com
 2   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa St., Suite 1250
 3   Los Angeles, CA 90071
     Telephone: 213.488.6555
 4   Facsimile: 213.488.6554
 5   EDWARD W. CHOI, Bar No. 211334
     edward.choi@calaw.biz
 6   LAW OFFICES OF CHOI & ASSOCIATES
     515 S. Figueroa St., Suite 1250
 7   Los Angeles, CA 90071
     Telephone: 213.381.1515
 8   Facsimile: 213.465.4885
 9   ALEX CHA, Bar No. 208051
     alex@alexchalaw.com
10   J. EDWARD KIM, Bar No. 282787
     edward@alexchalaw.com
11   LAW OFFICES OF ALEX CHA
     1055 W 7th St., Fl. 28
12   Los Angeles, CA 90017
     Telephone: 213.351.3513
13   Facsimile: 213.351.3514
14   Attorneys for Plaintiff and the Class
     *** Additional Plaintiff’s Counsel on Next Page
15
16                           UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18                                  SOUTHERN DIVISION
19   EMMY SONG, as an individual and on         Case No. 8:17-cv-00965-JLS-DFMx
     behalf of all others similarly situated,
20                                              ASSIGNED FOR ALL PURPOSES TO
                     Plaintiffs,                JUDGE JOSEPHINE L. STATON
21
     v.                                         [PROPOSED] ORDER: (1)
22                                              GRANTING FINAL APPROVAL OF
     THC-ORANGE COUNTY, INC., a                 CLASS SETTLEMENT AND PLAN
23                                              OF DISTRIBUTION; (2)
     California Corporation; and DOES 1         APPROVING INCENTIVE AWARD
24   through 100, inclusive,                    TO PLAINTIFF; (3) APPROVING
                                                ATTORNEY'S FEES AND COSTS
25                   Defendants.                TO CLASS COUNSEL; AND
                                                (4) RETAINING JURISDICTION
26
27
28
 1         This matter came on for hearing on _____________________, on Plaintiff
 2   Emmy Song’s (“Plaintiff” or “Class Representative”) unopposed Motion for Final
 3   Approval of Class Action Settlement and for Judgment in this action on the terms set
 4   forth in the Class and Representative Action Settlement Agreement and Stipulation
 5   (the “Settlement Agreement”). 1 Due and adequate Notice having been given to the
 6   members of the Class, and the Court having considered the Settlement Agreement, all
 7   papers and proceedings held herein, and all oral and written comments received
 8   regarding the proposed Class Settlement, and having reviewed the entire record in this
 9   action, EMMY SONG, as an individual and on behalf of all others similarly situated,
10   v. THC-ORANGE COUNTY, INC., et al., Case No. 8:17-cv-00965-JLS-DFMx ("the
11   Action"), and good cause appearing, finds that:
12         WHEREAS, Plaintiff has alleged claims against Defendant THC-ORANGE
13   COUNTY, Inc. (“Defendant”) on behalf of herself and all persons who were
14   employed by THC-Orange County, Inc. at any time as non-exempt employees from
15   June 6, 2013 through and including the date the Preliminary Approval Order and
16   Order Approving PAGA Settlement is entered by the Court; and
17         WHEREAS, Plaintiff asserts claims that Defendant failed to pay its non-exempt
18   employees for all hours worked (including minimum and overtime wages); failed to
19   provide accurate wage statements and violated the California Unfair Practice Act (Cal.
20   Bus. & Prof. Code § 17200 et seq. Plaintiff further asserts claims that Defendant is
21   liable for waiting time penalties and penalties under the California Private Attorney
22   General Act of 2004 (“PAGA”) (Cal. Labor Code §§ 2698, et seq.); and
23         WHEREAS, Defendant expressly denies the allegations of wrongdoing and
24   violations of law alleged in this Action; asserts that it always properly compensated its
25   employees; and further denies any liability whatsoever to Plaintiff, to the PAGA
26   1
       All capitalized terms appearing in this Order that are not defined herein shall have
27   the meanings assigned to them in the Parties’ Class and Representative Action
28   Settlement Agreement and Stipulation.

     FINAL APPROVAL ORDER                      2.      Case No. 8:17-cv-00965-JLS-DFMx
 1   Releasees, and to the Class Members; and
 2         WHEREAS, without admitting any liability, claim or defense the Parties
 3   determined that it was mutually advantageous to settle this Action and avoid the costs,
 4   delay, uncertainty and business disruption of ongoing litigation; and
 5         WHEREAS, this Court granted approval of the PAGA Settlement and
 6   preliminary approval of the parties' Class Settlement in this Action on [INSERT
 7   DATE] ("Preliminary Approval Order and Order Approving PAGA Settlement "); and
 8         WHEREAS, the PAGA Payment and the Class Notice to the Class Members
 9   and PAGA Releasees were sent in accordance with the Preliminary Approval Order
10   and Order Approving PAGA Settlement; and
11         WHEREAS, a fairness hearing on the proposed Class Settlement having been
12   duly held and a decision reached,
13         NOW, therefore, the Court grants final approval of the Class Settlement, and IT
14   IS HEREBY ORDERED THAT:
15         1.     The Court has jurisdiction over the subject matter of this Action,
16   Defendant and the Class.
17         2.     The Court has determined that the Class Notice given to the Class
18   Members fully and accurately informed all Class Members of all material elements of
19   the proposed Class Settlement — including the plan of distribution of the remaining
20   balance of the Gross Settlement Fund (which is the Gross Settlement Fund less the
21   PAGA Payment which has already been distributed), the application for an Incentive
22   Award to Plaintiff and the application for Class Counsel’s Fees and Expenses to Class
23   Counsel — constituted the best notice practicable under the circumstances, constituted
24   valid, due and sufficient notice to all Class Members, and complied fully with Rule 23
25   of the Federal Rules of Civil Procedure, the United States Constitution, and any other
26   applicable laws.
27         3.     The Court hereby grants final approval of the Class Settlement as fair,
28   reasonable and adequate in all respects to the Class Members pursuant to Rule 23 of
     FINAL APPROVAL ORDER                     3.     Case No. 8:17-cv-00965-JLS-DFMx
 1   the Federal Rules of Civil Procedure, and orders the Parties and the Settlement
 2   Administrator to implement all remaining terms of the Settlement Agreement
 3   pertaining to the distribution of the Gross Settlement Fund (less the PAGA Payment
 4   which has already been distributed) and Net Settlement Fund in accordance with the
 5   terms of the Settlement Agreement.
 6         4.    The plan of distribution as set forth in the Settlement Agreement
 7   providing for the distribution of the Net Settlement Fund to Class Members is hereby
 8   finally approved as being fair, reasonable, and adequate pursuant to Rule 23 of the
 9   Federal Rules of Civil Procedure.
10         5.    As previously held in the Court's Preliminary Approval Order and Order
11   Approving PAGA Settlement, the Class for settlement purposes is appropriate under
12   Federal Rule of Civil Procedure 23 and related case law and is defined as follows:
13   "all persons who were employed by THC-Orange County, Inc. at any time as non-
14   exempt employees from June 6, 2013 through and including the date the Preliminary
15   Approval Order and Order Approving PAGA Settlement is entered by the Court.”
16         6.    As previously held in the Court’s Preliminary Approval Order and Order
17   Approving PAGA Settlement, the Court appoints as Class Counsel, Larry W. Lee and
18   Mai Tulyathan of Diversity Law Group, P.C., Edward W. Choi of Law Offices of
19   Choi & Associates, and Alex Cha and J. Edward Kim of Law Offices of Alex Cha.
20         7.    The Court approves payment of an Incentive Award of $10,000 to
21   Plaintiff Emmy Song for her service to the Class, which shall be paid from, and not in
22   addition to, the Gross Settlement Fund.
23         8.    The Court approves the payment of attorneys' fees in the amount of
24   $146,666.00 to Class Counsel, which shall be paid from, and not in addition to, the
25   Gross Settlement Fund.
26         9.    The Court also approves the additional payment of attorneys' costs in the
27   amount of up to $25,000 to Class Counsel to reimburse them for their expenses, which
28   shall be paid from, and not in addition to, the Gross Settlement Fund.
     FINAL APPROVAL ORDER                      4.    Case No. 8:17-cv-00965-JLS-DFMx
 1            10.   The Court approves a payment of up to $40,000 to the Settlement
 2   Administrator out of the Gross Settlement Fund. Any portion of the payment to the
 3   Settlement Administrator that is unused will go to the Net Settlement Fund.
 4            11.   Any checks for Individual Settlement Payments that are not cashed
 5   within 90 days shall escheat to the State of California Department of Industrial
 6   Relations’ Unclaimed Wage Fund and be in the name of the Class Member who is the
 7   payee of the check.
 8            12.   All claims asserted in this Action are DISMISSED WITH PREJUDICE
 9   as to Plaintiff Emmy Song and the Plaintiff Class Members. Further, as set forth in
10   the Preliminary Approval Order and Order Approving PAGA Settlement, the Private
11   Attorneys General Act claim asserted in this action shall be DISMISSED WITH
12   PREJUDICE as to Plaintiff and all PAGA Releasees. Each party shall bear her or its
13   own costs and attorneys' fees, except as provided in the Settlement Agreement and as
14   set forth above in this Order and as set forth in any other Order issued in response to
15   the application by Class Counsel for an award of attorneys' fees, costs, and expenses,
16   which hearings took place concurrently with the hearing for this Order or will take
17   place.
18            13.   Upon entry of this Order and the accompanying Judgment, the claims in
19   this Action and the Released Claims of each Plaintiff Class Member against
20   Defendant and against any and all of the Released Parties, as defined in the Settlement
21   Agreement, are fully, finally, and forever released, relinquished and discharged
22   pursuant to the terms of the Settlement Agreement to the maximum extent permitted
23   by law.
24            14.   Upon entry of this Order and the accompanying Judgment, all Plaintiff
25   Class Members are hereby forever barred and enjoined from prosecuting the Released
26   Claims against any of the Released Parties as defined in the Settlement Agreement
27   and as set forth in the Preliminary Approval Order and Order Approving PAGA
28   Settlement, all PAGA Releasees are forever barred and enjoined from prosecuting the
     FINAL APPROVAL ORDER                     5.     Case No. 8:17-cv-00965-JLS-DFMx
 1   PAGA Claims against any of the Released Parties as defined in the Settlement
 2   Agreement.
 3           15.      Each member of the Class is bound by this Order and the Judgment,
 4   including, without limitation, the release of claims as set forth in the Settlement
 5   Agreement.
 6           16.      This Order, the Judgment, the Settlement Agreement, and all papers
 7   related thereto, are not, and shall not be construed to be, an admission by Defendant of
 8   any liability, claim or wrongdoing whatsoever, and shall not be offered as evidence of
 9   any such liability, claim or wrongdoing in this Action or in any other proceeding.
10           17.      Without affecting the finality of this Order and the accompanying
11   Judgment filed herewith, the Court reserves exclusive and continuing jurisdiction over
12   the Action, the Plaintiff, the Class, the PAGA Releasees, and Defendant for the
13   purposes of supervising the implementation, enforcement, construction, and
14   interpretation of the Settlement Agreement, Preliminary Approval Order and Order
15   Approving PAGA Settlement, distribution of the Individual Settlement Payments and
16   award of attorney's fees, costs, and expenses, the Judgment, and this Order.
17           IT IS SO ORDERED.
18
19   Dated: _________________, 2019         ________________________________
                                            HON. JOSEPHINE L. STATON
20                                          UNITED STATES DISTRICT COURT
21                                          JUDGE

22
23   FIRMWIDE:161015405.2 091140.1003


24
25
26
27
28
     FINAL APPROVAL ORDER                      6.    Case No. 8:17-cv-00965-JLS-DFMx
    
    
    
    
    
    
    
    
    
(;+,%,7
 1   LARRY W. LEE, Bar No. 228175
     lwlee@diversitylaw.com
 2   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa St., Suite 1250
 3   Los Angeles, CA 90071
     Telephone: 213.488.6555
 4   Facsimile: 213.488.6554
 5   EDWARD W. CHOI, Bar No. 211334
     edward.choi@calaw.biz
 6   LAW OFFICES OF CHOI & ASSOCIATES
     515 S. Figueroa St., Suite 1250
 7   Los Angeles, CA 90071
     Telephone: 213.381.1515
 8   Facsimile: 213.465.4885
 9   ALEX CHA, Bar No. 208051
     alex@alexchalaw.com
10   J. EDWARD KIM, Bar No. 282787
     edward@alexchalaw.com
11   LAW OFFICES OF ALEX CHA
     1055 W 7th St., Fl. 28
12   Los Angeles, CA 90017
     Telephone: 213.351.3513
13   Facsimile: 213.351.3514
14   Attorneys for Plaintiff and the Class
     *** Additional Plaintiff’s Counsel on Next Page
15
16                           UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18                                  SOUTHERN DIVISION
19   EMMY SONG, as an individual and on         Case No. 8:17-cv-00965-JLS-DFMx
     behalf of all others similarly situated,
20                                              ASSIGNED FOR ALL PURPOSES TO
                     Plaintiffs,                JUDGE JOSEPHINE L. STATON
21
     v.                                         [PROPOSED] JUDGMENT AND
22                                              DISMISSAL
23   THC-ORANGE COUNTY, INC., a
     California Corporation; and DOES 1
24   through 100, inclusive,
25                   Defendants.
26
27
28
 1         PURSUANT TO THE PRELIMINARY APPROVAL ORDER AND ORDER
 2   APPROVING PAGA SETTLEMENT ENTERED ON _______________ AND THE
 3   ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT
 4   ENTERED ON ________________, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED AS FOLLOWS:
 6         1.     The Class and Representative Action Settlement Agreement And
 7   Stipulation (the "Settlement Agreement") and all exhibits thereto, shall be
 8   incorporated into this Judgment as though all terms therein are set forth in full. The
 9   capitalized terms in this Judgment shall have the meanings set forth in the Settlement
10   Agreement.
11         2.     All claims asserted in this Action are DISMISSED WITH PREJUDICE
12   as to Plaintiff Emmy Song and the Plaintiff Class Members to the maximum extent
13   permitted by law. As stated in the Preliminary Approval Order and Order Approving
14   PAGA Settlement, the PAGA Claims asserted in this Action shall be dismissed with
15   prejudice as to Plaintiff and all PAGA Releasees. Except as set forth in the Settlement
16   Agreement and the Final Order, each party is to bear her/its own attorneys' fees and
17   costs. All Class Members who did not properly and timely opt out from the Class
18   Settlement are permanently enjoined from pursuing or seeking to reopen, any of the
19   Settled Claims, as defined in the Settlement Agreement to the maximum extent
20   permitted by law. All PAGA Releasees are permanently enjoined from pursuing or
21   seeking to reopen, any of the PAGA Claims, as defined in the Settlement Agreement
22   to the maximum extent permitted by law.
23         3.     Without affecting the finality of the Judgment, the Court shall retain
24   exclusive and continuing jurisdiction over the above-captioned action and the parties,
25   including all Class Members, for purposes of supervising, administering,
26   implementing, enforcing, and interpreting the Settlement Agreement and the Final
27   Approval Order.
28
     Judgment and Dismissal                   2.     Case No. 8:17-cv-00965-JLS-DFMx
 1           IT IS SO ORDERED.
 2
 3
 4   Dated: _________________, 2019     ________________________________
                                        HON. JOSEPHINE L. STATON
 5                                      UNITED STATES DISTRICT COURT
 6                                      JUDGE

 7
     FIRMWIDE:160972743.2 091140.1003
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Judgment and Dismissal               3.   Case No. 8:17-cv-00965-JLS-DFMx
